Case: 20-1415     Document: 62           Page: 1       Filed: 03/15/2022




   United States Court of Appeals
       for the Federal Circuit
                   ______________________

                BASF PLANT SCIENCE, LP,
                    Plaintiff-Appellant

                                   v.

 COMMONWEALTH SCIENTIFIC AND INDUSTRIAL
        RESEARCH ORGANISATION,
          Defendant-Cross-Appellant

            -------------------------------------------------

 COMMONWEALTH SCIENTIFIC AND INDUSTRIAL
 RESEARCH ORGANISATION, GRAINS RESEARCH
  AND DEVELOPMENT CORPORATION, NUSEED
                      PTY LTD.,
     Plaintiffs-Counterclaimants-Cross-Appellants

                                   v.

     BASF PLANT SCIENCE, LP, CARGILL, INC.,
       Defendants-Counterdefendants-Appellants

           BASF PLANT SCIENCE GMBH,
           Counter-Counterclaimant-Appellant
                ______________________

       2020-1415, 2020-1416, 2020-1919, 2020-1920
                ______________________

    Appeals from the United States District Court for the
 Eastern District of Virginia in No. 2:17-cv-00503-HCM-
 LRL, Senior Judge Henry C. Morgan Jr.
Case: 20-1415     Document: 62       Page: 2   Filed: 03/15/2022




 2        BASF PLANT SCIENCE, LP   v. COMMONWEALTH SCIENTIFIC



                   ______________________

                   Decided: March 15, 2022
                   ______________________

    CATHERINE EMILY STETSON, Hogan Lovells US LLP,
 Washington, DC, argued for BASF Plant Science, LP,
 BASF Plant Science GmbH. Also represented by ANNA
 KURIAN SHAW; NITYA ANAND, JASON ALBERT LEONARD, New
 York, NY; N. THOMAS CONNALLY, III, Tysons, VA.

    WILLIAM M. JAY, Goodwin Procter LLP, Washington,
 DC, argued for Commonwealth Scientific and Industrial
 Research Organisation, Grains Research and Development
 Corporation, Nuseed Pty Ltd. Also represented by JORDAN
 BOCK, ALEXANDRA LU, ANDREW S. MCDONOUGH, DAVID
 ZIMMER, Boston, MA; ALEXANDRA D. VALENTI, New York,
 NY. Commonwealth Scientific and Industrial Research
 Organisation also represented by MICHAEL NG, DANIEL
 AMON ZAHEER, Kobre & Kim LLP, San Francisco, CA.

     AHMED JAMAL DAVIS, Fish & Richardson PC, Washing-
 ton, DC, argued for Cargill, Inc. Also represented by
 DANIEL GOPENKO; CHRISTOPHER ROBERT DILLON, Boston,
 MA; ELIZABETH M. FLANAGAN, Minneapolis, MN.
                ______________________

     Before NEWMAN, TARANTO, and CHEN, Circuit Judges.
     Opinion for the Court filed by Circuit Judge TARANTO.
       Opinion dissenting in part filed by Circuit Judge
                          NEWMAN.
 TARANTO, Circuit Judge.
    Commonwealth Scientific and Industrial Research Or-
 ganisation (CSIRO), a research arm of the Australian gov-
 ernment, owns six U.S. patents that are at issue before us.
 The parties treat four patents under the name “Group A”:
Case: 20-1415     Document: 62     Page: 3    Filed: 03/15/2022




 BASF PLANT SCIENCE, LP   v. COMMONWEALTH SCIENTIFIC         3



 Nos. 9,926,579; 9,951,357; 9,970,033; and 9,994,880. They
 treat separately the two other patents at issue,
 Nos. 9,994,792 and 9,932,541 (once part of “Group B” and
 “Group D,” respectively). The claims concern the engineer-
 ing of plants, particularly canola, to produce specified oils
 not native to the plants. CSIRO has worked with Nuseed
 Pty Ltd. and Grains Research and Development Corpora-
 tion to commercialize its inventions.
      In 2017, BASF Plant Science, LP (BASF) sued CSIRO,
 Nuseed, and Grains Research in the Eastern District of
 Virginia, seeking a declaratory judgment limited to certain
 CSIRO patents other than the six now at issue. In 2018,
 after BASF amended its complaint to name only CSIRO,
 CSIRO filed an answer (for itself) along with counterclaims
 (for itself, Nuseed, and Grains Research) asserting in-
 fringement of the six patents now at issue and adding Car-
 gill, Inc. (BASF’s commercialization partner) as a
 counterclaim defendant. In 2019, BASF Plant Science
 GmbH entered as a party (hereinafter included within
 “BASF”), and BASF asserted, as an infringement defense,
 that it co-owned the asserted patents by virtue of a 2008
 contract between it and CSIRO. Cargill soon sought dis-
 missal of the counterclaims against it for lack of personal
 jurisdiction and improper venue in the Eastern District of
 Virginia, but the district court denied its motions. BASF
 Plant Science, LP v. Commonwealth Scientific & Industrial
 Research Organisation [hereinafter BASF v. CSIRO],
 No. 2:17-cv-503, 2019 WL 2017541, at *2–5 (E.D. Va. May
 7, 2019) (Venue Opinion).
     With the array of parties set, the case proceeded to trial
 on eight claims of the six patents at issue now, with the
 trial bifurcated into liability and remedy phases. Putting
 aside the co-ownership defense, the parties stipulated to
 infringement of the asserted claims of five of the patents,
 and the jury found infringement of the asserted claim of
 the sixth (the ’541 patent). J.A. 24. The jury also rejected
 the invalidity challenges, including the challenge that the
Case: 20-1415    Document: 62       Page: 4   Filed: 03/15/2022




 4       BASF PLANT SCIENCE, LP   v. COMMONWEALTH SCIENTIFIC



 six asserted Group A patent claims lacked adequate writ-
 ten-description support. J.A. 25–26. As to the co-owner-
 ship defense to infringement, the jury found that BASF co-
 owned the ’792 patent (precluding infringement of that pa-
 tent) but not the other patents. J.A. 27. Willfulness was
 not decided by the jury, the district court having ruled that
 the evidence would not support a finding of willfulness.
 BASF v. CSIRO, No. 2:17-cv-503, 2020 WL 973751, at *10–
 11 (E.D. Va. Feb. 7, 2020) (Pre-Verdict Motions Opinion).
 For the remedy phase, a jury was convened to assess past
 damages, but it was discharged following an evidentiary
 ruling concerning a proffer by CSIRO. J.A. 10568–89. Af-
 ter a bench trial concerning remedies, the district court de-
 nied a conduct-stopping injunction but granted an ongoing
 royalty on all five patents found infringed. BASF v.
 CSIRO, No. 2:17-cv-503, 2019 WL 8108116, at *16, *21,
 *27 (E.D. Va. Dec. 23, 2019) (Remedies Opinion).
      BASF and Cargill (for simplicity, “Appellants”), on one
 side, and CSIRO and its commercialization partners
 (“Cross-Appellants”), on the other, now appeal. Appellants
 together appeal the jury’s verdicts of (1) adequate written
 description of the asserted Group A patent claims and
 (2) no BASF co-ownership of the five patents other than the
 ’792 patent. Cargill appeals the district court’s determina-
 tion that venue was proper for Cargill. On the other side,
 Cross-Appellants appeal the jury’s verdict that BASF co-
 owned the ’792 patent. They also appeal several rulings by
 the district court that limited the remedy granted: (1) the
 refusal to submit willfulness to the jury; (2) a ruling on an
 issue about Cross-Appellants’ past-damages evidence that
 led the court to give no damages issue to the jury; (3) the
 denial of an infringement-stopping injunction, with the
 prospective remedy limited to an ongoing royalty; and
 (4) the calculation of that royalty.
     We hold as follows. First, we affirm the district court’s
 determination that venue as to Cargill was proper in the
 Eastern District of Virginia. Second, regarding the jury’s
Case: 20-1415      Document: 62      Page: 5     Filed: 03/15/2022




 BASF PLANT SCIENCE, LP   v. COMMONWEALTH SCIENTIFIC             5



 verdict rejecting the written-description challenge to the
 asserted Group A patent claims, we affirm as to the claims
 that are limited to canola plants (the only ones either side
 meaningfully discusses), but we reverse as to the broader
 genus claims. Third, we affirm the jury’s verdict that five
 patents were not co-owned by BASF but reverse the con-
 trary verdict as to the sixth, with the result that infringe-
 ment of all valid claims of the six patents at issue is now
 settled. Finally, on the remedy issues, we affirm the dis-
 trict court’s refusal to submit willfulness to the jury and its
 decision on the evidentiary issue concerning past damages.
 But we remand for reconsideration of the remedy, while
 leaving the current remedy in place pending such reconsid-
 eration.
                                 I
                                 A
      Certain facts that we accept in the current posture of
 the case supply background to the legal disputes before us.
 Omega-3 long-chain polyunsaturated fatty acids (LC-
 PUFAs)—specifically, eicosapentaenoic acid (EPA) and do-
 cosahexaenoic acid (DHA)—can be beneficial to human
 health. See, e.g., ’579 patent, col. 1, lines 59–61, col. 2, lines
 5–25. The main source of LC-PUFAs in the human diet
 has traditionally been certain fish, such as salmon and
 mackerel, that in the wild ingest LC-PUFAs in their natu-
 ral diet. Id., col. 2, lines 5–10; J.A. 8467–70. When farm-
 raised, however, those fish must be fed supplements to ac-
 quire LC-PUFAs. J.A. 8477. Other oily fish caught in the
 wild can provide the LC-PUFA-rich oil for the supple-
 ments, but the supply of such fish was seen as undesirably
 low and volatile. J.A. 8477–81. The aquafeed industry
 therefore began exploring genetic modification of familiar
 oilseed crop plants, such as canola (also known as Brassica
 napus or rapeseed), to get them to produce LC-PUFA-rich
 oil that could be fed to farm-raised fish. J.A. 8481–83; ’579
 patent, col. 2, lines 32–35; Remedies Opinion, 2019 WL
Case: 20-1415     Document: 62      Page: 6   Filed: 03/15/2022




 6       BASF PLANT SCIENCE, LP   v. COMMONWEALTH SCIENTIFIC



 8108116, at *1 n.2. Around 2000, both CSIRO and BASF
 were pursuing that goal.
      CSIRO was working toward getting land plants to use
 a Δ6-desaturase pathway for that purpose, which required
 inserting a series of genes drawn from other organisms
 (like microalgae or yeast) to encode enzymes (certain elon-
 gases and desaturases) not native to land plants. J.A.
 8568–75; J.A. 8595. The theory was that introducing Δ6-
 desaturase pathway enzymes would allow the plants to
 transform a short-chain fatty acid they already could make
 (alpha-linolenic acid or ALA) into the desired long-chain
 PUFAs: EPA and DHA. See J.A. 8593–94. CSIRO
 achieved the production of LC-PUFAs in a laboratory
 oilseed plant called Arabidopsis, J.A. 8602–08; J.A. 8963–
 82, and in 2004 it began filing provisional patent applica-
 tions on the so-called “blueprint,” i.e., the series of genes
 that encode enzymes for each step in the Δ6-desaturase
 pathway, see J.A. 11107–337; J.A. 11608–92. CSIRO did
 not immediately implement the blueprint in canola plants;
 instead, according to its trial evidence, CSIRO kept work-
 ing with the laboratory-friendly plants to explore imple-
 mentation choices relevant to producing the oil in
 quantities needed for ultimate commercialization. See,
 e.g., J.A. 9830–40; J.A. 9979–81.
      BASF was also researching the Δ6-desaturase pathway
 in land plants. By 2002, BASF produced EPA in Arabidop-
 sis, tobacco, and linseed (a crop plant also known as flax),
 and it did the same for DHA in Brassica juncea (another
 crop plant, closely related to canola) by 2004. J.A. 9283–
 85. By 2006, BASF had decided to pursue producing LC-
 PUFAs in canola. J.A. 9504–05. Before 2007, BASF had
 made public several of the genes it was using. See, e.g., J.A.
 12687–92; J.A. 12607–14.
     By 2007, CSIRO and BASF were discussing a focused
 collaboration, which they began the next year. Although
 both CSIRO and BASF were working on a Δ6-desaturase
Case: 20-1415    Document: 62      Page: 7   Filed: 03/15/2022




 BASF PLANT SCIENCE, LP   v. COMMONWEALTH SCIENTIFIC       7



 pathway in canola, they were using (and had commercial
 rights to) different genes. For example, CSIRO was using
 a gene from Pavlova salina to code for the Δ5-desaturase
 enzyme of the pathway, while BASF was using one from
 Thraustochytrium ssp. J.A. 12675; J.A. 12678. Hoping
 that a combination of their genes would “further enhanc[e]
 the levels of LC-PUFAs . . . EPA and DHA in canola,” J.A.
 12665, BASF and CSIRO entered into a two-year Materials
 Transfer and Evaluation Agreement (MTEA), J.A. 12664–
 86, with work to commence March 1, 2008, to “evaluate lev-
 els of EPA and DHA accumulated in T2 seed of canola
 plants expressing a combination of both CSIRO and
 [BASF] genes,” J.A. 12665; J.A. 12681 (emphasis added).
 The MTEA’s Schedule B lists 13 specific combination con-
 structs for study, each construct containing six to eight
 genes, at least one an identified CSIRO gene and at least
 one an identified BASF gene. J.A. 12681–84.
     The CSIRO and BASF collaboration under the MTEA
 ended in 2010. J.A. 12665–67; J.A. 9134–39; J.A. 11841.
 In December 2010, CSIRO partnered with another Austral-
 ian government entity, Grains Research, and the private
 company Nuseed, granting Nuseed an exclusive license to
 CSIRO’s LC-PUFA technology and patents. J.A. 8460; J.A.
 8489–96; J.A. 10034–35; J.A. 11346–47. Together, CSIRO
 and its partners worked toward marketing products called
 Aquaterra® (fish feed for farm-raised fish) and Nutriterra®
 (a dietary supplement for human consumption). J.A. 8506–
 13. BASF, on the other hand, entered into an agreement
 with the private company Cargill in April 2011, with each
 party assigned certain responsibilities. J.A. 12763. BASF
 developed a LC-PUFA-producing canola seed line called
 LFK and used it to apply for required regulatory approvals,
 and Cargill used that line in cross-breeding work to even-
 tually develop a commercial seed oil product called Lati-
 tude. See Remedies Opinion, 2019 WL 8108116, at *7–10;
 J.A. 12763. As part of the joint project, in November 2014
 and July 2015, BASF deposited seeds with the American
Case: 20-1415    Document: 62       Page: 8   Filed: 03/15/2022




 8       BASF PLANT SCIENCE, LP   v. COMMONWEALTH SCIENTIFIC



 Type Culture Collection (ATCC) in Manassas, Virginia, to
 support BASF’s patent applications. J.A. 13208–13; see
 also J.A. 2758–59.
                              B
                              1
     After the MTEA ended, and after acquiring their own
 separate commercialization collaborators, as described
 above, BASF and CSIRO negotiated for BASF to take a li-
 cense to CSIRO’s LC-PUFA technology, but the negotia-
 tions broke down in 2016. In October of that year, CSIRO’s
 collaborator Nuseed sent Cargill a letter listing a number
 of CSIRO’s patents (not including the patents now at issue)
 and inviting Cargill “to a broad discussion of the patents in
 the omega-3 area and an exploration of potential future
 paths in this space for Cargill and Nuseed.” J.A. 14366–
 67. In April 2017, BASF sued Nuseed in the District of
 Delaware, seeking a declaratory judgment that BASF did
 not infringe certain CSIRO patents listed in the October
 2016 letter. But the District of Delaware dismissed that
 case for lack of jurisdiction.
     The present case began on September 19, 2017, when
 BASF filed a declaratory-judgment action in the Eastern
 District of Virginia against CSIRO, Nuseed, and Grains
 Research (hereinafter referred to collectively as “CSIRO”
 unless the context indicates otherwise). BASF filed an
 amended complaint in this case on April 20, 2018. On Au-
 gust 31, 2018, CSIRO filed an answer along with infringe-
 ment counterclaims against both BASF and Cargill
 (hereinafter referred to collectively as “BASF” unless the
 context indicates otherwise). J.A. 2837–978. That filing
 introduced into this case the six patents now at issue (plus
 two others). J.A. 2944–77. In response to CSIRO’s coun-
 terclaims asserting these new patents, in September 2018,
 BASF filed an answer and its own (counter-)counterclaims
 against CSIRO addressing these patents. Subsequently, in
 January 2019, CSIRO amended its counterclaims against
Case: 20-1415     Document: 62      Page: 9     Filed: 03/15/2022




 BASF PLANT SCIENCE, LP   v. COMMONWEALTH SCIENTIFIC           9



 BASF and Cargill; and when BASF answered the amended
 counterclaims, it (now including BASF Plant Science,
 GmbH) asserted for the first time that it co-owned the rel-
 evant patents under the terms of the MTEA.
                                2
     At issue on appeal are eight claims from six patents—
 the four Group A patents, the ’792 patent, and the ’541 pa-
 tent. Other claims from other patents were once at issue,
 including one at trial, but no longer are.
      The four Group A patents, which share a specification,
 issued between March and June of 2018 (after this litiga-
 tion began) on applications filed in 2016–2017 that traced
 priority back to CSIRO’s 2004 Provisional Application Nos.
 60/564,627 and 60/613,861. ’579 patent, title page, col. 1,
 lines 5–31; ’357 patent, title page, col. 1, lines 5–29; ’033
 patent, title page, col. 1, lines 5–31; ’880 patent, title page,
 col. 1, lines 5–31. The asserted claims of these patents ad-
 dress the blueprint—the genes that encode enzymes to
 carry out the steps of the Δ6-desaturase pathway—as well
 as implementations of that blueprint in plant seeds gener-
 ally, and in canola specifically. See, e.g., ’579 patent, col.
 215, lines 48–51; ’357 patent, col. 215, lines 15–28.
     Claim 1 of the ’357 patent recites the following, not lim-
 ited to canola:
         1. A recombinant plant cell which synthesises
     eicosapentaenoic acid (EPA), comprising more than
     one heterologous polynucleotide, wherein said pol-
     ynucleotides encode:
         a) a Δ6 desaturase, a Δ6 elongase and a Δ5
         desaturase; or
         b) a Δ5/Δ6 bifunctional desaturase and a
         Δ5/Δ6 bifunctional elongase;
         wherein the more than one polynucleotides
         are operably linked to one or more
Case: 20-1415     Document: 62      Page: 10    Filed: 03/15/2022




 10       BASF PLANT SCIENCE, LP   v. COMMONWEALTH SCIENTIFIC



          promoters that are capable of directing ex-
          pression of said polynucleotides in the cell,
          wherein the enzymes encoded by said poly-
          nucleotides comprise at least one desatu-
          rase which is able to act on an acyl-CoA
          substrate, and wherein the synthesis of
          EPA requires the sequential action of said
          enzymes.
 ’357 patent, col. 215, lines 15–28. Also asserted from the
 same patent is claim 33, which depends on claims 1, 31,
 and 32. The relevant claims read:
          31. The plant cell of claim 1 which is a Brassica
      napus cell or Arabidopsis thaliana cell, wherein the
      heterologous polynucleotides encode a Δ6 desatu-
      rase, Δ6 elongase and a Δ5 desaturase.
          32. The cell of claim 31, comprising a heterolo-
      gous polynucleotide encoding a Δ5 elongase which
      catalyses the conversion of EPA to DPA [docosa-
      pentaenoic acid] in the cell.
           33. The plant cell of claim 32, wherein said cell
      is capable of synthesising DHA.
 Id., col. 217, lines 17–25; J.A. 1405 (certificate of correc-
 tion). Claim 33, through claim 31, requires either the
 named Arabidopsis plant or “canola.” See Remedies Opin-
 ion, 2019 WL 8108116, at *1 n.2 (“‘Canola’ refers to certain
 plants (and oil derived therefrom), principally Brassica na-
 pus more commonly known as rapeseed.”); ’579 patent, col.
 11, line 7; id., col. 39, line 67.
     Group A also includes asserted claim 5 of the ’579 pa-
 tent and claim 5 of the ’033 patent, each limited to canola.
 Claim 5 of the ’579—which depends on a chain of claims
 reaching back to independent claim 1, which recites a Bras-
 sica plant cell for producing DPA and DHA that includes
 polynucleotides encoding a Δ5 elongase and an identified
 Δ4 desaturase, along with an exogenous desaturase—
Case: 20-1415    Document: 62      Page: 11    Filed: 03/15/2022




 BASF PLANT SCIENCE, LP   v. COMMONWEALTH SCIENTIFIC        11



 claims a “process for producing DPA and DHA” by obtain-
 ing a specified “Brassica napus seed” and “extracting tri-
 acylglycerols from the seed.” ’579 patent, col. 215, lines 29–
 51. In a similar vein, claim 5 of the ’033 patent—which
 depends on a chain reaching back to independent claim 1,
 which recites a plant cell for producing DPA and DHA that
 includes polynucleotides encoding a Δ4 desaturase, an
 identified Δ5 desaturase, a Δ6 desaturase, and a Δ5/Δ6 bi-
 functional elongase—claims a “Brassica napus plant seed”
 that includes an exogenous desaturase. ’033 patent, col.
 213, line 57, through col. 215, line 6.
     Finally, Group A includes asserted claims 2 and 10 of
 the ’880 patent, which, like the ’357 patent’s claim 1, are
 not limited to canola. ’880 patent, col. 217, lines 26–28, 51–
 52. Both claims depend (directly or indirectly) on claim 1,
 which recites a “recombinant nucleic acid molecule” that
 includes polynucleotides encoding a Δ5/Δ6 bifunctional de-
 saturase and a Δ6 elongase, both polynucleotides operably
 connected to a promoter that directs their expression in “a
 plant seed.” Id., col. 217, lines 15–25. Claim 2 claims the
 nucleic acid molecule of claim 1 “wherein the Δ5/Δ6 bifunc-
 tional desaturase catalyses desaturation of an acyl-CoA
 substrate.” Id., col. 217, lines 26–28. Claim 10 claims a
 plant cell comprising the nucleic acid molecule of claim 1
 and exogenous polynucleotides encoding a Δ5 elongase and
 a Pavlova Δ4 desaturase. Id., col. 217, lines 34–52. 1
     Two patents outside Group A are at issue. One is the
 ’792 patent, which issued in June 2018 from a 2017


     1   For the Group A claims, we refer to claim 33 of the
 ’357 patent, claim 5 of the ’579 patent, and claim 5 of the
 ’033 patent as the “canola claims” and to claim 1 of the ’357
 patent and claims 2 and 10 of the ’880 patent as the
 “broader genus claims.” In these shorthand labels, we omit
 mention of certain claims’ coverage of Arabidopsis, as to
 which no written-description challenge is presented.
Case: 20-1415     Document: 62     Page: 12    Filed: 03/15/2022




 12      BASF PLANT SCIENCE, LP   v. COMMONWEALTH SCIENTIFIC



 application tracing priority back to 2008. ’792 patent, title
 page, col. 1, lines 4–13. Independent claim 1 (not asserted
 here) is specific to canola, claiming a “Brassica napus cell”
 comprising exogenous polynucleotides that encode an iden-
 tified Δ6 desaturase, a Δ6 elongase, an identified Δ5 desatu-
 rase, an identified Δ5 elongase, and an identified Δ4
 desaturase.
          1. A Brassica napus cell, comprising exogenous
      polynucleotides encoding
           a Δ6 desaturase whose amino acid sequence is
      set forth as SEQ ID NO: 30,
         a Δ6 elongase,
          a Δ5 desaturase whose amino acid sequence is
      identical to the amino acid sequence encoded by the
      nucleotide sequence set forth as SEQ ID NO: 131,
          a Δ5 elongase whose amino acid sequence is at
      least 99% identical to the amino acid sequence set
      forth as SEQ ID NO: 130, and
          a Δ4 desaturase whose amino acid sequence is
      identical to the amino acid sequence encoded by the
      nucleotide sequence set forth as SEQ ID NO: 132,
          wherein each exogenous polynucleotide is oper-
      ably linked to a promoter that directs expression of
      said polynucleotide in the cell.
 Id., col. 241, lines 38–54. Dependent claim 4, the sole as-
 serted claim of the ’792 patent, claims a seed including a
 seed cell of claim 1. Id., col. 241, lines 61–62.
     The final patent at issue is the ’541 patent, which is-
 sued in April 2018 from a 2017 application tracing priority
 back to 2012. ’541 patent, title page, col. 1, lines 8–18. It
 is specific to canola and Arabidopsis. Independent claim
 15 (not asserted here) claims “[o]il extracted from seeds
 which are Brassica napus or Arabidopsis thaliana seeds,”
Case: 20-1415    Document: 62      Page: 13   Filed: 03/15/2022




 BASF PLANT SCIENCE, LP   v. COMMONWEALTH SCIENTIFIC       13



 where the oil comprises fatty acid content meeting a long
 list of specifications, including some involving the presence
 of EPA and DHA. Id., col. 373, line 38, through col. 374,
 line 22. Dependent claim 20, the sole asserted claim of the
 ’541 patent, claims the oil of claim 15 with further specifi-
 cation of a DHA requirement. Id., col. 374, lines 35–37.
     It is not disputed that the asserted claim of the ’541
 patent reads on BASF’s LFK (regulatory) seed line and all
 other asserted claims read on BASF’s LFK (regulatory) and
 Latitude (commercial) seed lines. Remedies Opinion, 2019
 WL 8108116, at *8–10; Appellants’ Opening Br. 16–17.
                               C
     On October 31, 2018, Cargill moved to dismiss CSIRO’s
 counterclaims for lack of personal jurisdiction and im-
 proper venue pursuant to Federal Rules of Civil Procedure
 12(b)(2) and 12(b)(3). J.A. 3598–99. On May 7, 2019, the
 district court denied both of Cargill’s motions to dismiss.
 Venue Opinion, 2019 WL 2017541, at *2–5.
     In finding personal jurisdiction, which is not at issue
 here, the district court found several facts relevant to the
 venue question, which is at issue here. In particular, it
 found that the agreement between BASF and Cargill
 “amounts to a partnership” and “when BASF deposited the
 seeds with the ATCC in this District and filed suit in this
 District, it brought matters central to that partnership into
 this Court’s jurisdiction.” Id. at *3 & n.2 (citing Va. Code.
 Ann. § 50-73.88(A); 59A Am. Jur. 2D Partnership § 131). It
 added that CSIRO’s counterclaims related to activities in
 which BASF “act[ed] on behalf of itself and Cargill.” Id. at
 *4.
     In finding venue proper, the district court determined
 that Cargill both “committed acts of infringement and
 ha[d] a regular and established place of business” in the
 Eastern District of Virginia, with only the infringing-acts
 element of § 1400(b) disputed by Cargill. Id. at *4–5
Case: 20-1415    Document: 62       Page: 14   Filed: 03/15/2022




 14       BASF PLANT SCIENCE, LP   v. COMMONWEALTH SCIENTIFIC



 (quoting 28 U.S.C. § 1400(b)). On that element, the court
 found that BASF’s deposit of seeds with the ATCC in Ma-
 nassas, Virginia, was a “use” under 35 U.S.C. § 271(a) that
 was “attributable to Cargill given the partnership and close
 connection of the entities.” Id. at *5 (citing Minnesota Min-
 ing & Manufacturing Co. v. Eco Chem, Inc., 757 F.2d 1256,
 1265 (Fed. Cir. 1985); Master Tech Products, Inc. v. Smith,
 181 F. Supp. 2d 910, 914 (N.D. Ill. 2002)). On that basis,
 the court denied Cargill’s motion to dismiss for improper
 venue. Id.
                              D
      The case proceeded to a trial in October and November
 2019, bifurcated into liability and remedy phases. Before
 the liability issues were submitted to the jury, the district
 court ruled on motions for judgment as a matter of law un-
 der Federal Rule of Civil Procedure 50(a), elaborating on
 its reasoning in a post-trial opinion. The court found tria-
 ble issues regarding co-ownership of the six patents now at
 issue and regarding the adequacy of written-description
 support for the seven claims challenged on that ground (all
 but the ’541 patent’s claim 20). Pre-Verdict Motions Opin-
 ion, 2020 WL 973751, at *7–10. On willfulness, however,
 the district court determined that there was no triable is-
 sue. Id. at *10–11. The court noted that (1) the parties had
 engaged in licensing negotiations and, when the negotia-
 tions failed, BASF brought suit to determine if its conduct
 was infringing; (2) BASF and Cargill were never presented
 with a cease-and-desist letter on the patents at issue
 (which Nuseed’s October 2016 letter did not mention), and
 none of the six patents now in dispute even issued to
 CSIRO until after BASF filed its first declaratory judgment
 action     in    Delaware; 2   (3) the   first   and    only


      2  The district court stated that seven of the eight pa-
 tents at issue at trial post-dated that filing. Pre-Verdict
 Motions Opinion, 2020 WL 973751, at *11. In addition to
Case: 20-1415    Document: 62      Page: 15    Filed: 03/15/2022




 BASF PLANT SCIENCE, LP   v. COMMONWEALTH SCIENTIFIC        15



 commercialization was Cargill’s 2018 seed crop; and
 (4) BASF had presented several good-faith validity and en-
 forceability defenses and had a good-faith belief that it co-
 owned the patents under the MTEA. Id. As a result, the
 district court refused to submit willfulness to the jury, add-
 ing that, in any event, it would not enhance damages even
 if the jury were given the issue and found for CSIRO. Id.
 at *11.
     On November 1, 2019, the jury returned its verdict on
 liability. It found infringement of claim 20 of the ’541 pa-
 tent, the only claim for which infringement was disputed.
 J.A. 24. BASF had stipulated to infringement of the other
 asserted claims. J.A. 24. As relevant here, the jury re-
 jected BASF’s obviousness challenge and its written-de-
 scription challenge (asserted for all claims except claim 20
 of the ’541 patent). J.A. 25–26. And the jury found that
 BASF did co-own the ’792 patent (defeating infringement
 as to that patent) but not any of the others. J.A. 27.
                               E
      The next step was the remedy trial for the seven claims
 (of five patents) found to be infringed and not invalid. Alt-
 hough a jury was originally supposed to address relief for
 pre-verdict infringement—specifically, damages for



 the six patents still at issue now, two additional patents
 were part of the trial.        One of those, U.S. Patent
 No. 7,642,346, issued in 2010, well before the BASF-CSIRO
 litigation began, but that patent did not go to the jury be-
 cause the district court held the only asserted claim of that
 patent not to be infringed as a matter of law. Id. at *2–3.
 The other patent not at issue here but part of the trial was
 U.S. Patent No. 10,125,084, which issued in November
 2018, after BASF filed its Delaware action in April 2017.
 The jury found the sole asserted claim of the ’084 patent
 invalid for lack of an adequate written description. J.A. 26.
Case: 20-1415    Document: 62      Page: 16    Filed: 03/15/2022




 16      BASF PLANT SCIENCE, LP   v. COMMONWEALTH SCIENTIFIC



 Cargill’s one instance of infringement in 2018—the court
 dismissed the jury when CSIRO withdrew its past-dam-
 ages request after the district court ruled on a dispute con-
 cerning the admissibility of CSIRO’s proffered evidence of
 projected sales and profits to establish a reasonable royalty
 rate for past infringement. Remedies Opinion, 2019 WL
 8108116, at *6; J.A. 10568–89. The court added that a jury
 determination based on CSIRO’s evidence “would not be of
 value to the Court in fixing an ongoing royalty finding for
 future damages.” Remedies Opinion, 2019 WL 8108116, at
 *6. With the jury discharged, the district court conducted
 a bench trial on remedies for post-verdict infringement.
      Concerning permanent injunctive relief to stop the in-
 fringing conduct, the district court concluded that CSIRO
 failed to meet its burden on any of the four requirements
 described in eBay Inc. v. MercExchange, L.L.C., 547 U.S.
 388, 391 (2006). First, the court found no irreparable
 harm, determining that CSIRO did not prove that allowing
 BASF and Cargill to go to market with Latitude within the
 life of the Group A patents would cause CSIRO to lose a
 first-mover advantage, research and development opportu-
 nities, or customer relationships, or would cause profit ero-
 sion. Remedies Opinion, 2019 WL 8108116, at *17–18.
 Indeed, the court found that CSIRO “ha[d] no formal or
 even informal plans for going to market.” Id. at *10–11,
 *17. Second, the court found the inadequacy of legal rem-
 edies unproven, determining that “there [was] insufficient
 evidence that [CSIRO has] lost, or will lose, market share,
 customers, market advantages, or favorable pricing.” Id.
 at *18–19. Additionally, the court found that CSIRO had
 been open, at least as of late 2017, to license its technology
 to BASF and Cargill and that CSIRO’s remedies expert ad-
 mitted that negotiations would likely continue if an injunc-
 tion were issued. Id. Third, the court found that the harm
 to BASF and Cargill of an injunction curtailing infringing
 conduct outweighed the harm to CSIRO of not granting
 such an injunction, pointing to the investment BASF and
Case: 20-1415    Document: 62      Page: 17    Filed: 03/15/2022




 BASF PLANT SCIENCE, LP   v. COMMONWEALTH SCIENTIFIC        17



 Cargill had already made and noting that it was “not per-
 suaded that Cargill’s presence in the underserved fish food
 market should deter Nuseed from going to market when
 and if it is prepared to do so.” Id. at *19–20. Finally, the
 district court decided that “an injunction would clearly
 harm the public.” Id. at *20–21. More specifically, the
 court found that, even if both Nuseed and Cargill entered
 the market as projected, “at most 45% of the market de-
 mand shortfall for all fish food products could be met,” so
 to keep Cargill off the market would “disserve[] the public
 interest, because to do so would needlessly cause its contri-
 bution to market demand [to go] unmet.” Id. at *20 (also
 noting that “[i]f, as predicted, there are continuing inter-
 ruptions of the supply of oily fishes for salmon food the pub-
 lic will benefit from the presence of multiple sources of LC-
 PUFAs from canola or other potential plants”). Accord-
 ingly, the court denied CSIRO’s motion for a permanent in-
 junction to stop the infringing conduct. Id. at *21.
     The district court determined it should instead impose
 on BASF and Cargill an obligation to pay an ongoing roy-
 alty for future infringement—rejecting CSIRO’s suggestion
 that, if no infringement-stopping injunction was issued, the
 court should grant no relief for future infringement, leav-
 ing CSIRO to seek backward-looking compensation for that
 infringement after it occurred. Id. In determining the
 proper ongoing royalty, the district court first found three
 licensing agreements offered by BASF and Cargill’s reme-
 dies expert to be “sufficiently comparable to establish a
 starting point for hypothetical negotiations dealing with
 the substance of the inventions in this case,” while reject-
 ing the use of two other licenses asserted to be comparable
 by CSIRO’s remedies expert. Id. at *14–16, *24. The court
 then adjusted the adopted starting point—a lump-sum
 payment of $1,235,000 with a 1.4% royalty rate—based on
 the so-called Georgia-Pacific factors that we and other
 courts have often found pertinent to royalty determina-
 tions. Id. at *24–27; see, e.g., Whitserve, LLC v. Computer
Case: 20-1415    Document: 62        Page: 18   Filed: 03/15/2022




 18      BASF PLANT SCIENCE, LP     v. COMMONWEALTH SCIENTIFIC



 Packages, Inc., 694 F.3d 10, 27 & n.11 (Fed. Cir. 2012). The
 court ordered BASF and Cargill (1) to make a lump-sum
 payment of $3,705,000, (2) to pay a running royalty at a
 rate of 3.5% on the gross sales of Latitude for infringement
 of the Group A patents, and (3) to pay a running royalty at
 a rate of 3.5% of the gross sales (if any) of LFK for infringe-
 ment of the ’541 patent. Remedies Opinion, 2019 WL
 8108116, at *27. The court entered its Remedies Opinion
 and accompanying judgment on December 23, 2019. J.A.
 83.
                               F
     Three weeks earlier, CSIRO had filed motions for judg-
 ment as a matter of law and a new trial under Federal
 Rules of Civil Procedure 50(b) and 59(a), and additional
 such motions from both sides were filed in January 2020.
 On May 5, 2020, the district court denied all motions for
 reasons read on the record on that day, J.A. 137, and elab-
 orated in written opinions on September 3, 2020, and Oc-
 tober 7, 2020, BASF v. CSIRO, No. 2:17-cv-503, 2020 WL
 5250575 (E.D. Va. Sept. 3, 2020) (Post-Trial Motions Opin-
 ion); J.A. 156–63.
    Both sides timely appealed. We have jurisdiction pur-
 suant to 28 U.S.C. § 1295(a)(1).
                               II
     Cargill, not joined by BASF, appeals the district court’s
 rejection of its venue objection. Cargill relies on 28 U.S.C.
 § 1400(b), which provides: “Any civil action for patent in-
 fringement may be brought in the judicial district where the
 defendant resides, or where the defendant has committed
 acts of infringement and has a regular and established
 place of business” (emphasis added). Cargill’s argument is
 that the statute bars venue over it because, besides (undis-
 putedly now) not residing in the district, it did not commit
 acts of infringement in the Eastern District of Virginia.
 The district court rejected that argument, and we see no
Case: 20-1415    Document: 62      Page: 19   Filed: 03/15/2022




 BASF PLANT SCIENCE, LP   v. COMMONWEALTH SCIENTIFIC       19



 persuasive basis for disturbing that ruling. We have re-
 cently held that venue is a matter of Federal Circuit law
 and generally is decided de novo, Valeant Pharms. North
 America LLC v. Mylan Pharms. Inc., 978 F.3d 1374, 1381
 (Fed. Cir. 2020), without stating the standard of review of
 a district court’s findings on underlying material issues of
 fact.
                               A
      As a threshold matter, CSIRO contends that 28 U.S.C.
 § 1400(b) does not provide venue protection to a third-party
 counterclaim defendant—which is Cargill’s role here.
 CSIRO relies on the Supreme Court’s decision in Home De-
 pot U.S.A., Inc. v. Jackson, 139 S. Ct. 1743 (2019), invoking
 the textual similarity of § 1400(b) to the removal provision
 at issue there. We are persuaded by CSIRO’s Home Depot
 argument, to which Cargill has offered no meaningful re-
 sponse.
     In Home Depot, the Supreme Court interpreted the
 general removal statute, 28 U.S.C. § 1441(a), which states:
 “Except as otherwise expressly provided by Act of Con-
 gress, any civil action brought in a State court of which the
 district courts of the United States have original jurisdic-
 tion, may be removed by the defendant or the defendants, to
 the district court of the United States for the district and
 division embracing the place where such action is pending”
 (emphasis added). The Court was asked to interpret the
 term “defendant” in the “civil action brought” setting and
 whether the provision gave removal rights to third-party
 counterclaim defendants. Home Depot, 139 S. Ct. at 1747–
 48. The Court “conclude[d] that § 1441(a) does not permit
 removal by any counterclaim defendant, including parties
 brought into the lawsuit for the first time by the counter-
 claim,” explaining that, although a third-party counter-
 claim defendant may be considered a “defendant” with
 regard to the counterclaim, “the statute refers to ‘civil ac-
 tion[s],’ not ‘claims.’” Id. at 1748. The Court added that
Case: 20-1415    Document: 62       Page: 20    Filed: 03/15/2022




 20       BASF PLANT SCIENCE, LP   v. COMMONWEALTH SCIENTIFIC



 “[t]he use of the term ‘defendant’ in related contexts bol-
 ster[ed] [its] determination,” citing the Federal Rules of
 Civil Procedure’s differentiation between third-party de-
 fendants, counterclaim defendants, and defendants—as
 well as other statutes’ divergent word choices. Id. at 1749. 3
     “[W]hen one statute ‘tracks the wording of’ another,
 this is a ‘strong indication that the two statutes should be
 interpreted pari passu,’ particularly if the two provisions
 share a common purpose.” See Uniloc 2017 LLC v. Face-
 book Inc., 989 F.3d 1018, 1027 (Fed. Cir. 2021) (quoting
 Northcross v. Bd. of Educ. of Memphis City Schools, 412
 U.S. 427, 428 (1973)). That principle fits this case, because
 both § 1400(b) and § 1441(a) set forth procedural protec-
 tions for “defendants” who have “civil actions” “brought”
 against them. For that reason, Home Depot suggests that
 third-party counterclaim defendants are not “defendants”
 subject to the patent venue protections of § 1400(b). More-
 over, in this case, as in Home Depot, the narrowness of the
 statutory language used is underscored by the contrast
 with broader language in related statutes. The patent re-
 moval statute, 28 U.S.C. § 1454(a)–(b), allows for removal
 “by any party” in “[a] civil action in which any party asserts
 a claim for relief arising under any Act of Congress relating
 to patents” (emphasis added); and the patent joinder provi-
 sion, 35 U.S.C. § 299, provides limitations on when “parties
 that are accused infringers may be joined in one action as
 defendants or counterclaim defendants” (emphasis added).
 Section 1400(b), in contrast, is specific to the “defendant.”
     Cargill has not provided a sufficient justification for de-
 parting from the ordinary meaning of “defendant,” con-
 firmed by Home Depot. Cargill relies exclusively on TC
 Heartland LLC v. Kraft Foods Group Brands LLC., 137 S.


      3 See also Bowling v. U.S. Bank Nat’l Ass’n, 963 F.3d
 1030, 1036–40 (11th Cir. 2020) (summarizing Home Depot
 and extending its analysis to § 1441(c)).
Case: 20-1415    Document: 62      Page: 21     Filed: 03/15/2022




 BASF PLANT SCIENCE, LP   v. COMMONWEALTH SCIENTIFIC         21



 Ct. 1514 (2017), see Appellants’ Reply Br. 32–33 (citing only
 TC Heartland and Valeant’s characterizations of TC Heart-
 land), but TC Heartland does not get Cargill far. There,
 the Supreme Court held that § 1400(b)’s allowance of venue
 “where the defendant resides” (emphasis added) was lim-
 ited, for a corporation, to the place of incorporation, not ex-
 tending to any judicial district in which the corporation is
 subject to personal jurisdiction, as is allowable under 28
 U.S.C. § 1391, the general venue provision. TC Heartland,
 137 S. Ct. at 1520–21. The TC Heartland Court relied on
 strong textual and historical reasons to support that inter-
 pretation of “resides” in § 1400(b)—notably, (1) the Court’s
 rulings in Stonite Products Co. v. Melvin Lloyd Co., 315
 U.S. 561 (1942), and Fourco Glass Co. v. Transmirra Prod-
 ucts Corp., 353 U.S. 222 (1957), that § 1400(b) was the ex-
 clusive provision governing venue for those within its
 terms, and (2) Congress’s subsequent action to amend the
 general venue statute while “expressly stating that [the
 general venue statute] does not apply when ‘otherwise pro-
 vided by law.’” TC Heartland, 137 S. Ct. at 1518–21. Car-
 gill points to no comparable reasons to give “defendant” a
 meaning in the patent venue statute different from its
 meaning in the very similarly worded removal statute at
 issue in Home Depot.
     The Court has explained that “the patent venue statute
 ‘was adopted to define the exact jurisdiction of the federal
 courts in actions to enforce patent rights,’ a purpose that
 would be undermined by interpreting it ‘to dovetail with
 the general provisions relating to the venue of civil suits.’”
 Id. at 1518 (quoting Stonite, 315 U.S. at 565–66); see also
 In re ZTE (USA) Inc., 890 F.3d 1008, 1014 (Fed. Cir. 2014)
 (“Section 1400(b), like its predecessor statutes, is intended
 to be restrictive of venue in patent cases compared with the
 broad general venue provision.”). Therefore, we “narrowly
 construe[] the requirements of venue in patent cases” ac-
 cording to the words of § 1400(b). Valeant, 978 F.3d at
 1379. Following that approach here, even if we accept that
Case: 20-1415    Document: 62      Page: 22   Filed: 03/15/2022




 22      BASF PLANT SCIENCE, LP   v. COMMONWEALTH SCIENTIFIC



 this BASF declaratory-judgment action is a “civil action for
 patent infringement” at all, we must determine the mean-
 ing of “defendant” in the context of the “civil action . . .
 brought” language—language also used in the general
 venue statute, 28 U.S.C. § 1391(b). Home Depot supplies
 that meaning in the absence of something persuasive to the
 contrary. And Cargill has provided no persuasive reason
 to read § 1400(b) other than in accordance with Home De-
 pot. In particular, it has not shown that following Home
 Depot here would undermine a distinction with the general
 venue statute supported by text or history.
     We are also not persuaded that General Electric Co. v.
 Marvel Rare Metals Co., 287 U.S. 430 (1932), provides a
 sufficient reason to extend the patent venue statute’s text
 to reach third-party counterclaim defendants. General
 Electric dealt with a predecessor of the patent venue stat-
 ute, which similarly provided venue protection to “the de-
 fendant” in “suits brought for the infringement of letters
 patent [in] the district courts.” Id. at 433 (quoting 28
 U.S.C. § 109 (1932)). The Supreme Court held that the
 statute did not provide venue rights to plaintiffs who be-
 came counterclaim defendants because “[the venue stat-
 ute], taken according to the meaning ordinarily given to the
 words used, applies only to” defendants, i.e., those haled
 into a court by a plaintiff, whereas the Court found “no war-
 rant for a construction that would make it include” the orig-
 inal plaintiff who was “already in a court of his own
 choosing” and had effectively “waived” the venue statute’s
 “privilege in respect of the places in which suits may be
 maintained against [him].” Id. at 434–35. This analysis is
 not directly applicable here. General Electric did not in-
 volve third-party practice at all: no new party brought in
 after filing was at issue. Indeed, third-party practice in
 federal court was very limited before the Federal Rules of
 Civil Procedure were adopted a few years after General
 Electric was decided. See, e.g., Alexander Holtzoff, Some
 Problems Under Federal Third-Party Practice, 3 La. L. Rev.
Case: 20-1415    Document: 62      Page: 23    Filed: 03/15/2022




 BASF PLANT SCIENCE, LP   v. COMMONWEALTH SCIENTIFIC        23



 408, 408–10 (1941); see also generally Lesnik v. Pub. Indus.
 Corp., 144 F.2d 968, 973–74 (2d Cir. 1944), superseded by
 statute on other grounds as stated in Jones v. Ford Motor
 Credit Co., 358 F.3d 205 (2d Cir. 2004).
     In short, to hold that § 1400(b) covers third-party coun-
 terclaim defendants would require us to determine that, for
 patent suits only, two civil actions can exist in one lawsuit,
 with the counterclaim qualifying as a “civil action for pa-
 tent infringement” that triggers the protections of
 § 1400(b) for counterclaim defendants—except for the orig-
 inal plaintiffs who under General Electric would be held to
 have forfeited venue protection. Based on the arguments
 presented to us, we are not persuaded to adopt such a con-
 clusion in the face of Home Depot.
                               B
      Even if § 1400(b) reaches a third-party counterclaim
 defendant such as Cargill, we see no sound basis for dis-
 turbing the district court’s determination that venue was
 proper here as to Cargill. It is uncontested that Cargill
 does not reside in Virginia but does have a regular and es-
 tablished place of business there, so the § 1400(b) standard
 (now assumed to be applicable) is met here if Cargill com-
 mitted an act of infringement in Virginia (or another’s act
 of infringement in Virginia can be properly imputed to it).
 Cross-Appellants’ Opening Br. 68–71; Appellants’ Opening
 Br. 56–59. The district court determined that BASF’s de-
 posit of seeds at the ATCC (in the district) was an infring-
 ing act properly imputed to Cargill. Venue Opinion, 2019
 WL 2017541, at *4–5. Cargill has not made any developed
 argument that justifies rejecting that ruling.           See
 SmithKline Beecham Corp. v. Apotex Corp., 439 F.3d 1312,
 1320 (Fed. Cir. 2006) (holding arguments insufficiently de-
 veloped are forfeited).
     Cargill does not meaningfully contend in this court
 that BASF’s deposit of seeds at the ATCC for patenting was
 outside the scope of infringing “uses” under 35 U.S.C.
Case: 20-1415    Document: 62      Page: 24   Filed: 03/15/2022




 24      BASF PLANT SCIENCE, LP   v. COMMONWEALTH SCIENTIFIC



 § 271(a). See Oral Arg. at 18:54–19:25 (Cargill conceding
 lack of developed argument on this point); Appellants’ Re-
 ply Br. 30 n.8 (alluding to this argument for the first time
 in reply and in a footnote). For that reason, and without
 ourselves considering the merits of that characterization,
 we accept that the deposit was an infringing act of BASF
 in the district. As important, Cargill also provides no
 meaningful argument to undermine the district court’s
 characterization of Cargill and BASF as engaged in a part-
 nership to carry out a project advanced by obtaining patent
 protection, with the ATCC seed deposit an act in further-
 ance of that goal. Instead, Cargill asserts that the deposit
 was “done in furtherance of BASF’s patent applications”
 and “Cargill received no benefit,” Appellants’ Opening Br.
 58, but the critical latter assertion is unsupported, and it
 runs counter to the Cargill-BASF agreement’s contempla-
 tion of BASF’s filing of patents, Response to Court, Ex. B
 at 75, BASF v. CSIRO, No. 20-1415 (Fed. Cir. Nov. 17,
 2021), ECF No. 60-2.
     As to the bottom-line determination of imputation
 based on these premises, Cargill has presented no remotely
 persuasive argument why imputation of an act done in fur-
 therance of a partnership cannot support venue. We rest
 here on the absence of any substantial argument against
 application of general imputation standards that on their
 face offer support for imputation in circumstances like
 those here. Cf. Akamai Techs., Inc. v. Limelight Networks,
 Inc., 797 F.3d 1020, 1022–23 (Fed. Cir. 2015) (en banc)
 (drawing from the general principles of vicarious liability);
 BMC Resources, Inc. v. Paymentech, L.P., 498 F.3d 1373,
 1379–81 (Fed. Cir. 2007) (holding that an actor is liable for
 infringement under § 271(a) if it acts through an agent or
 contracts with another to perform one or more steps of a
 claimed method); Master Tech, 181 F. Supp. 2d at 913–14
 (“Moore’s and Mitchell’s contacts with Master Tech in Illi-
 nois, in their capacity as Smith’s agents, are attributable
 to Smith for venue purposes.”). We will not speculate about
Case: 20-1415    Document: 62       Page: 25   Filed: 03/15/2022




 BASF PLANT SCIENCE, LP   v. COMMONWEALTH SCIENTIFIC       25



 what a more developed argument against imputation in
 circumstances like those here might demonstrate.
      Cargill does argue that it is not itself an indirect in-
 fringer because it did not induce BASF to deposit the seeds
 at the ATCC, but that argument does not address imputa-
 tion for purposes of liability for direct infringement or for
 purposes of meeting the § 1400(b) standard. Cargill also
 argues that Minnesota Mining & Manufacturing, 757 F.2d
 1256 (3M), is not a sound basis for imputation, but impu-
 tation here need not rest on that case. We accept that 3M
 is limited to corporate veil piercing that justifies legally
 treating the two corporations as one for purposes of imput-
 ing one’s place of business to the other. See Celgene Corp.
 v. Mylan Pharms. Inc., 17 F.4th 1111, 1126–27 (Fed. Cir.
 2021); see also Andra Grp., LP v. Victoria’s Secret Stores,
 L.L.C., 6 F.4th 1283, 1289 (Fed. Cir. 2021). But the present
 matter, besides involving imputation of infringing acts (not
 places of business), involves a different basis for imputa-
 tion—actions taken in furtherance of a partnership of two
 entities whose separateness as corporations is undisputed.
 3M does not purport to declare its veil-piercing situation to
 be the only basis for imputation, particularly when consid-
 ering imputation of infringing acts and not place of busi-
 ness, and Cargill has not offered a substantial argument
 against the soundness of the partnership basis that is pre-
 sent here.
     For these reasons, we affirm the district court’s refusal
 to grant Cargill’s motion to dismiss for lack of venue.
                              III
     On the merits, we begin with the appeal by BASF (in-
 cluding Cargill) of the jury’s verdict that the asserted
 Group A patent claims are supported by an adequate writ-
 ten description. “Written description is a question of fact,
 judged from the perspective of one of ordinary skill in the
 art as of the relevant filing date.” Immunex Corp. v.
 Sandoz Inc., 964 F.3d 1049, 1063 (Fed. Cir. 2020). We
Case: 20-1415    Document: 62      Page: 26   Filed: 03/15/2022




 26      BASF PLANT SCIENCE, LP   v. COMMONWEALTH SCIENTIFIC



 review a jury determination of such a fact issue for sub-
 stantial evidence. Ariad Pharms., Inc. v. Eli Lilly & Co.,
 598 F.3d 1336, 1355 (Fed. Cir. 2010) (en banc).
     Under our written-description case law, the “critical in-
 quiry” is whether the relevant artisan reading the specifi-
 cation “would understand that the inventor was in
 possession of [the claimed invention] at the time of filing.”
 Alcon Research Ltd. v. Barr Labs., Inc., 745 F.3d 1180,
 1190–91 (Fed. Cir. 2014). “[T]he specification must de-
 scribe an invention understandable to that skilled artisan
 and show that the inventor actually invented the invention
 claimed.” Ariad, 598 F.3d at 1351. Actual reduction to
 practice is not a requirement. Id. at 1352; Centocor Ortho
 Biotech, Inc. v. Abbott Labs., 636 F.3d 1341, 1353 (Fed. Cir.
 2011); Univ. of Rochester v. G.D. Searle & Co., Inc., 358
 F.3d 916, 926 (Fed. Cir. 2004). Ascertaining the required
 possession starts with an accurate understanding of the
 claimed invention, Amgen Inc. v. Sanofi, 872 F.3d 1367,
 1373 (Fed. Cir. 2017), and proceeds to an “objective inquiry
 into the four corners of the specification,” Ariad, 598 F.3d
 at 1351. “[A] patentee may rely on information that is well-
 known in the art” to the extent it informs how a relevant
 artisan would reasonably understand what is actually de-
 scribed in the specification. Ajinomoto Co., Inc. v. ITC, 932
 F.3d 1342, 1359 (Fed. Cir. 2019) (quoting Boston Scientific
 Corp. v. Johnson & Johnson, 647 F.3d 1353, 1366 (Fed. Cir.
 2011)) (internal quotation marks omitted); see also Cen-
 trak, Inc. v. Sonitor Technologies, Inc., 915 F.3d 1360, 1369
 (Fed. Cir. 2019).
     The six Group A claims at issue here concern LC-PUFA
 production, but none of them requires commercially desir-
 able or other specific levels of such production. As dis-
 cussed supra, three of the six claims cover only the
 “species” of canola, while the other three more broadly
 cover the “genus” of plant cells. We discuss the canola
 claims first, as the parties’ arguments focus overwhelm-
 ingly, if not exclusively, on canola. We affirm the jury’s
Case: 20-1415     Document: 62      Page: 27    Filed: 03/15/2022




 BASF PLANT SCIENCE, LP   v. COMMONWEALTH SCIENTIFIC          27



 verdict as to those claims. But we reverse as to the broader
 genus claims, even though the parties devote almost no
 separate attention to those broader claims. 4
                                A
     The common specification of the Group A patents—
 which both parties rely on for this issue, not identifying any
 material differences between that specification and the
 2004 provisional applications—includes numerous pas-
 sages that expressly identify canola (by that name or oth-
 ers) as a preferred embodiment of the invention. In one
 section, the specification states that “[p]referably, the seed
 is derived from an oilseed plant” and that “[m]ore prefera-
 bly, the oilseed plant is oilseed rape (Brassica napus),”
 meaning canola, before proceeding to list 14 other plants.
 ’579 patent, col. 11, lines 6–15. Two additional passages
 similarly highlight canola. 5 And the prominence of the


     4    BASF does not appeal the jury’s rejection of the ob-
 viousness challenge to the asserted Group A claims and the
 asserted ’792 patent claim, but it does suggest that the re-
 jection of the obviousness challenge means that there can-
 not be an adequate written description of the same claims.
 Appellants’ Opening Br. 43–47. That suggestion is merit-
 less. What the specification at issue describes to a relevant
 artisan as the inventions possessed by the inventors pre-
 sents a distinct question from what a relevant artisan
 would have found obvious from the prior art without the
 specification. Notably, none of the three prior-art refer-
 ences at issue involves working examples of the unique
 components of the invention in Arabidopsis, and BASF
 does not claim otherwise. See id. at 45–46; J.A. 12615–26;
 J.A 13068–199; J.A. 13055–67.
      5   ’579 patent, col. 39, line 66, through col. 40, line 16
 (stating “[t]he plants of the invention may be corn (Zea
 mays), canola (Brassica napus, Brassica rapa ssp.)” before
 listing a number of other plants); id., col. 40, lines 17–22
Case: 20-1415    Document: 62      Page: 28     Filed: 03/15/2022




 28      BASF PLANT SCIENCE, LP   v. COMMONWEALTH SCIENTIFIC



 canola identification is underscored by the testimony of
 both sides’ experts that a relevant artisan, when interested
 in developing an oilseed crop plant that could produce LC-
 PUFAs, would have focused on canola and soy (and maybe
 flax). J.A. 9728–29; J.A. 10077; cf. Novozymes A/S v.
 DuPont Nutrition Biosciences APS, 723 F.3d 1336, 1346–
 48 (Fed. Cir. 2013) (discussing “blaze mark” strain of writ-
 ten-description doctrine); Purdue Pharma L.P. v. Faulding
 Inc., 230 F.3d 1320, 1326–27 (Fed. Cir. 2000) (same).
     Moreover, as to canola, the specification and trial evi-
 dence support a finding that the inventors had more than
 “a ‘mere wish or plan’ for obtaining the claimed invention.”
 Centocor, 636 F.3d at 1348 (quoting Regents of the Univ. of
 Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1566 (Fed. Cir.
 1997)). In particular, the specification includes multiple
 working examples of Arabidopsis. E.g., ’579 patent, col. 68,
 line 20, through col. 70, line 67 (Examples 8–9); id., col. 73,
 line 22, through col. 76, line 11 (Example 11); id., col. 84,
 line 37, though col. 86, line 39 (Example 17). And CSIRO
 presented substantial evidence that “Arabidopsis is a very
 reliable model for Brassica napus,” J.A. 10070, and that
 relevant artisans in 2004 (the year to which the Group A
 patents claim priority) would have understood that LC-
 PUFA production in Arabidopsis was highly predictive of
 positive results in canola.
    For example, when CSIRO’s expert was asked “what is
 your opinion about whether the invention disclosed in the
 2004 Group A patents would actually work in canola,” she


 (“In one embodiment, the plant is an oilseed plant, prefer-
 ably an oilseed crop plant. As used herein, an ‘oilseed
 plant’ is a plant species used for the commercial production
 of oils from the seeds of the plant. The oilseed plant may
 be oil-seed rape (such as canola), maize, sunflower, soy-
 bean, sorghum, flax (linseed) or sugar beet.” (italics in orig-
 inal)).
Case: 20-1415     Document: 62      Page: 29    Filed: 03/15/2022




 BASF PLANT SCIENCE, LP   v. COMMONWEALTH SCIENTIFIC          29



 responded that “[d]efinitely, it is my opinion that it would
 work in canola.” J.A. 10084. Similarly, when asked on
 cross-examination whether it was her position that “a per-
 son of ordinary skill in the art in 2004 would have known
 that if you had [the invention] in Arabidopsis, then you had
 it in canola,” she answered that “[t]hat is one of my posi-
 tions.” J.A. 10186. 6 And the evidence explained why show-
 ing LC-PUFA production in Arabidopsis was predictive of
 success in canola—including that both plants “have the
 same genetic ability to make ALA,” the compound that is
 the starting point for the Δ6-desaturase pathway. J.A.
 10070–72; see also J.A. 8612–13.
    Accordingly, this case is materially different from Nuvo
 Pharmaceuticals (Ireland) Designated Activity Co. v. Dr.
 Reddy’s Laboratories Inc., 923 F.3d 1368 (Fed. Cir. 2019).



     6    Additional testimony from the same expert, as well
 as testimony from another scientist at CSIRO, further con-
 veyed this point. J.A. 8611–12 (“Of course, Arabidopsis is
 not the crop but you have a very good idea of what you can
 expect when you do the same thing in canola.”); J.A. 8613
 (“And so when you are testing in Arabidopsis, when you see
 DHA made in Arabidopsis, to me, that’s a very, very high
 indication that as a scientist that you will get the same re-
 sult. So not the same levels but that you will get DHA. . . .
 [T]he experimentation in Arabidopsis would be highly pre-
 dictive of what one could expect in canola . . . .”); J.A. 10072
 (“So I think that if you obtained DHA in Arabidopsis, I
 would have a very high confidence that the same thing
 would happen in canola.”); see also J.A. 9980–81 (testimony
 of inventor, Dr. Surinder Singh) (“So relying on my, you
 know, quite prolonged experience in biotechnology and
 plant engineering, what I knew is that what we had shown
 in 2004–[0]5 in Arabidopsis seed, that that pathway, essen-
 tially, would work in canola, and so I was very confident
 that it will work.”).
Case: 20-1415     Document: 62      Page: 30    Filed: 03/15/2022




 30       BASF PLANT SCIENCE, LP   v. COMMONWEALTH SCIENTIFIC



 There, we held that, “[i]n light of the fact that the specifi-
 cation provides nothing more than the mere claim that un-
 coated [acid inhibitors] might work, even though persons of
 ordinary skill in the art would not have thought it would
 work, the specification is fatally flawed.” Id. at 1381. Here,
 substantial evidence (the Arabidopsis working examples
 and the evidence of what they meant for canola to the rel-
 evant artisan, together with the prominence of canola in
 the specification) allowed the jury to find that relevant ar-
 tisans reading the specification would have expected that
 the invention as claimed would work in canola and that the
 inventors were in possession of the claimed inventions
 when the specification was filed in 2004.
     The evidence BASF cites in arguing for a contrary con-
 clusion is not sufficient to overturn the jury’s verdict. First,
 while BASF offered expert testimony explaining why Ara-
 bidopsis was not a predictive model of canola, see, e.g., J.A.
 9650–57, BASF provides no sound reason that the jury was
 unreasonable in crediting CSIRO’s opposing expert testi-
 mony. Second, certain inventor testimony characterized by
 BASF as conceding unpredictability of the art, J.A. 8891–
 92, could reasonably be deemed of little relevance, since the
 inventor was discussing skepticism within CSIRO before
 the breakthrough in Arabidopsis, and the jury heard ample
 evidence that, once that breakthrough was achieved, suc-
 cess in canola was predictable. Third, and finally, the jury
 could reasonably give little weight to evidence that CSIRO
 did not produce LC-PUFA in canola until after the 2004
 priority date and continued working for years thereafter on
 such production. 7 Because actual reduction to practice is



      7  See, e.g., J.A. 9029–30 (Dr. Singh testifying that
 the earliest that CSIRO made LC-PUFAs in canola was at
 the end of 2009); J.A. 9091–93 (similar); J.A. 10022–24
 (similar); J.A. 8807 (CSIRO’s expert testifying to similar);
 J.A. 13614–15 (a 2009 investor analysis stating that a
Case: 20-1415    Document: 62      Page: 31    Filed: 03/15/2022




 BASF PLANT SCIENCE, LP   v. COMMONWEALTH SCIENTIFIC        31



 not a requirement of possession, delay in actual production
 here does not negate constructive possession at the time of
 filing. And there was extensive testimony that CSIRO af-
 firmatively chose to wait to achieve LC-PUFA production
 in canola because it was working on how to optimize LC-
 PUFA production to meet commercialization goals (a mat-
 ter of prime interest to investors). J.A. 9830–33; J.A. 9979–
 81. The claims do not require commercially significant or
 any specific levels of LC-PUFA production, so CSIRO’s
 post-2004 work does not negate a finding, supported by the
 evidence already recited, that the specification describes to
 a relevant artisan that the inventors possessed the claimed
 invention in 2004. 8
     BASF has cited no case indicating that CSIRO’s evi-
 dence is not enough to support a jury verdict of adequate
 written description for the canola claims. In Centocor,
 which BASF stressed at oral argument, the claim at issue
 was directed to a fully human antibody with certain thera-
 peutic properties (i.e., high affinity, neutralizing activity,
 and ability to bind at a specific place on a human TNF-α
 protein), but the specification (1) disclosed only a chimeric



 project “weakness[]” was that “[p]roof of concept [had] not
 [been] achieved in target crop”); J.A. 13459, 13479 (2007
 investment document identifying as a “Key Risk” that, as
 of yet, “[t]echnology does not work in appropriate oil seed,
 only works in Arabidopsis”); J.A. 13483–84 (a 2010–2011
 investor plan stating “[i]t is expected that proof-of concept
 for the production of omega-3 LC-PUFAs in canola will be
 achieved by project end at 30 June 2010”).
      8   BASF also points to a CSIRO 2009 progress report
 stating that CSIRO’s “first generation” construct did not
 produce any LC-PUFA. J.A. 12308. The jury could reason-
 ably credit CSIRO’s explanation of this evidence as refer-
 ring to a different project. J.A. 9972–73; J.A. 10056; J.A.
 10464–65.
Case: 20-1415     Document: 62      Page: 32    Filed: 03/15/2022




 32       BASF PLANT SCIENCE, LP   v. COMMONWEALTH SCIENTIFIC



 (human/mouse) antibody that met the critical therapeutic
 claim limitations and (2) had only “a few sentences sprin-
 kled throughout . . . that mention[ed] human antibodies.”
 636 F.3d at 1348–50. Undisputed expert testimony, more-
 over, showed that a chimeric antibody did not “serve as a
 stepping stone to identifying” the claimed fully human an-
 tibody, which was “very different” from the chimeric anti-
 body disclosed in the specification. Id. On those facts, we
 overturned the jury’s verdict of adequate written descrip-
 tion. Id. at 1350–51. But we have a materially different
 case here. CSIRO presented expert testimony explaining
 that achieving LC-PUFA production in Arabidopsis was
 more than just a steppingstone to—and was, in fact, highly
 predictive of—achieving such production in canola. Alt-
 hough that testimony was disputed, we must defer to the
 jury’s decision to credit it.
     Other relied-on cases are no more helpful to BASF. In
 Ariad, we nowhere ruled that specifying the claimed em-
 bodiment in the specification and providing a working ex-
 ample in a highly predictive model would fail to meet the
 legal standard for adequate description, which contains no
 requirement of actual reduction to practice. 598 F.3d at
 1352–54; id. at 1357–58 (noting that the specification “dis-
 close[d] no working or even prophetic examples”); see also
 Rochester, 358 F.3d at 927–29 (invalidating a patent that
 functionally claimed compounds that selectively inhibited
 an enzyme, but identified no compound capable of that
 function). 9 In Eli Lilly, we held that a specification disclos-
 ing a rat cDNA sequence that produced insulin did not



      9 In noting that the Arabidopsis working example
 supports CSIRO in this case, we do not imply that working
 examples are always necessary for written description.
 Our case law makes clear that they are not. E.g., Falko-
 Gunter Falkner v. Inglis, 448 F.3d 1357, 1366 (Fed. Cir.
 2006).
Case: 20-1415    Document: 62      Page: 33   Filed: 03/15/2022




 BASF PLANT SCIENCE, LP   v. COMMONWEALTH SCIENTIFIC       33



 provide written-description support for claims directed to a
 human cDNA sequence that produced insulin, but there,
 no information in the specification provided the relevant
 artisan with “information . . . pertaining to [the human]
 cDNA’s relevant structural or physical characteristics.”
 119 F.3d at 1566–67. No case cited by BASF addresses the
 circumstances the jury could have reasonably found pre-
 sent here and deems them legally insufficient. Accord-
 ingly, we affirm the jury’s verdict of written description as
 to the canola claims.
                               B
     What remains for consideration is the trio of broader
 genus claims that reach any plant cell, not just canola, with
 the specified properties. The parties have not given us
 much to work with regarding these claims. They have fo-
 cused nearly all their attention on canola. And BASF, as it
 noted at oral argument, has made almost no argument for
 invalidity of these claims if it is wrong about the canola
 claims. See Oral Arg. at 8:16–9:36.
     But we conclude that is not the right way to view
 BASF’s argument in this case. BASF has argued for the
 inadequacy of the written description as to all the asserted
 Group A claims on a common ground—that the magnitude
 of the leap from success in producing LC-PUFA in Ara-
 bidopsis to success in any other plant is too great for the
 written description to support claims to any other plant.
 See Appellants’ Opening Br. 26–43 (“Arabidopsis is not an
 adequate stand-in for all plants. And it is not an adequate
 stand-in for canola.”). And at trial, BASF introduced evi-
 dence—hardly any, but some—that the deficiency as to
 canola was a mere example of the general deficiency as to
 the broader genus of covered plants. See J.A. 9649–50; J.A.
 9658–59; J.A. 9662–64.
     CSIRO’s response to BASF’s argument beyond the can-
 ola context is insufficient. CSIRO relies mainly on Amgen
 Inc. v. Hoechst Marion Roussel, Inc., 314 F.3d 1313, 1332
Case: 20-1415    Document: 62      Page: 34    Filed: 03/15/2022




 34      BASF PLANT SCIENCE, LP   v. COMMONWEALTH SCIENTIFIC



 (Fed. Cir. 2003), to posit that there is an adequate written
 description because “the ‘plant cell’ term identifies a recog-
 nizable genus of ‘host cell’ for the inventive genetic con-
 struct.” Cross-Appellants’ Opening Br. 26–28. Crucially,
 however, CSIRO has not meaningfully disputed BASF’s
 general point (or expert testimony) that success in Ara-
 bidopsis did not automatically mean success (or possession
 of the invention) in all plant cells—unlike in Amgen, where
 the district court was presented with expert testimony
 from which it could find that the specification adequately
 described “the use of the broad class of available mamma-
 lian and vertebrate cells to produce the claimed high levels
 of human EPO in culture.” 314 F.3d at 1331. Nor has
 CSIRO pointed to or argued for the sufficiency of evidence,
 e.g., evidence of a representative number of species, of the
 sort our precedents have flagged as important to determin-
 ing adequate written-description support for broad genus
 claims with functional properties (as the claims here have
 been understood before us). BASF v. CSIRO, No. 2:17-cv-
 503, 2019 WL 1922521, at *8 (E.D. Va. Apr. 30, 2019); see,
 e.g., Juno Therapeutics, Inc. v. Kite Pharma, Inc., 10 F.4th
 1330, 1335 (Fed. Cir. 2021) (citing Ariad, 598 F.3d at 1349–
 52); cf. GlaxoSmithKline LLC v. Banner Pharmacaps, Inc.,
 744 F.3d 725, 731 (Fed. Cir. 2014) (noting functional-struc-
 tural distinction).
     In these circumstances, we conclude, the evidence to
 which we have been pointed sufficed to provide a reasona-
 ble basis for the jury to reject BASF’s challenge as to canola
 but not as to the broader genus claims. As to the latter, the
 jury had no reasonable basis to reject BASF’s evidence,
 thin as it was, of inadequate written-description support.
 We therefore reverse as to the broad genus claims.
                              IV
    Both sides challenge the jury’s verdict relating to
 BASF’s assertion of co-ownership of the six patents at is-
 sue—that BASF co-owns the ’792 patent but not the other
Case: 20-1415    Document: 62     Page: 35   Filed: 03/15/2022




 BASF PLANT SCIENCE, LP   v. COMMONWEALTH SCIENTIFIC      35



 five. CSIRO appeals as to the ’792 patent, BASF as to the
 others. The parties accept that BASF does not infringe a
 patent that it co-owns. BASF does not argue on appeal for
 co-ownership based on any claim of co-inventorship or sole
 inventorship of any claim of the patents. Rather, BASF ar-
 gues for co-ownership here based entirely on the MTEA,
 and its argument is for co-ownership, not sole ownership.
      The interpretation of the MTEA is a question of law
 decided de novo on appeal. See Parkway 1046, LLC v. U.S.
 Home Corp., 961 F.3d 301, 312–13 (4th Cir. 2020);
 Thatcher v. Kohl’s Dep’t Stores, Inc., 397 F.3d 1370, 1373–
 74 (Fed. Cir. 2005). 10 Neither party has expressly sug-
 gested that the choice of governing law (between Virginia
 and the Australian Capital Territory) matters here, and
 there is no apparent material dispute about governing
 principles of contract law. Cf. Fraunhofer-Gesellschaft zur
 Förderung der Angewandten Forschung E.V. v. Sirius XM
 Radio Inc., 940 F.3d 1372, 1378 (Fed. Cir. 2019) (choosing
 to apply U.S. law where choice-of-law question was for-
 feited and there was no material difference in law of juris-
 dictions at issue). We ask whether, under a proper contract
 interpretation, substantial evidence allowed the jury, if
 reasonable, to reach its verdict on each patent. Carolina
 Trucks & Equip., Inc. v. Volvo Trucks of North America,
 Inc., 492 F.3d 484, 488 (4th Cir. 2007). Under those stand-
 ards, we affirm the verdict of no BASF co-ownership of five
 patents but reverse the verdict of BASF co-ownership of the
 ’792 patent.




     10  BASF does not rely on the agreed-on jury instruc-
 tion (J.A. 8321–22) concerning the MTEA to support its ar-
 gument.      CSIRO mentions the instruction, Cross-
 Appellants’ Opening Br. 42–43, but offers nothing from the
 instruction that adds meaningfully to its arguments based
 on the MTEA itself.
Case: 20-1415    Document: 62      Page: 36   Filed: 03/15/2022




 36      BASF PLANT SCIENCE, LP   v. COMMONWEALTH SCIENTIFIC



                              A
     BASF has relied on the Ownership provision of the
 MTEA but only insofar as it confers joint ownership, dis-
 claiming any argument for sole ownership. See Appellants’
 Reply Br. 28. The Ownership provision, § 6.2, addresses
 “New Materials, Transformed Lines and Results and any
 Intellectual Property subsisting in them,” J.A. 12669, but
 the transformed lines are not in dispute here. “Joint New
 Materials” and “Joint Results,” the provision says, “will be
 owned jointly by CSIRO and [BASF].” J.A. 12669–70. And
 the parties agree that joint ownership extends to “Intellec-
 tual Property subsisting in” such “Joint New Materials”
 and “Joint Results.”
     The MTEA’s definitional provision, § 1.1, defines “Joint
 New Materials” and “Joint Results” after defining terms
 building up to those. The starting point is the definition of
 “Evaluation” to mean “the programme of work to be carried
 out under this Agreement and described in Schedule B,”
 which lists the 13 specific constructs—all of which contain
 BASF-CSIRO combinations—that were tested as part of
 the project. J.A. 12666; J.A. 12681–84. Then, identifying
 “Materials” as certain preexisting, specified “genes, pro-
 moters and constructs of a Party identified in Schedule A”
 brought to the project, the definitional provision defines
 “New Materials” as “constructs developed under the Evalu-
 ation incorporating Materials,” including “CSIRO New Ma-
 terials” (“constructs containing only CSIRO genes”),
 “[BASF] New Materials” (“constructs containing only
 [BASF] genes”), and—at issue here—“Joint New Materi-
 als” (“constructs contain[ing] both CSIRO and [BASF]
 genes”). J.A. 12666 (emphasis added). The provision then
 uses a similar structure to define “Results” as “all results,
 data or information derived from the Evaluation” (but not
 New Materials and Transformed Lines), including “CSIRO
 Results” (“Results with respect to CSIRO Transformed
 Lines and CSIRO New Materials”), “[BASF] Results” (“Re-
 sults with respect to [BASF] Transformed Lines and
Case: 20-1415    Document: 62     Page: 37    Filed: 03/15/2022




 BASF PLANT SCIENCE, LP   v. COMMONWEALTH SCIENTIFIC       37



 [BASF] New Materials”), and—at issue here—“Joint Re-
 sults” (“Results with respect to Joint Transformed Lines
 and Joint New Materials.”). J.A. 12666 (also providing
 similar definitions for “Transformed Lines”).
      As relevant here, these provisions, read together, cre-
 ate joint ownership of three categories: (1) constructs that
 were developed under the Evaluation if they contained
 both CSIRO and BASF genes; (2) results, data, or infor-
 mation derived from the Evaluation respecting the CSIRO-
 BASF-gene-combination constructs developed under the
 Evaluation; and (3) Intellectual Property subsisting in the
 first two categories. BASF has not argued to us that any
 of the patents at issue here fall into the first category. As
 to the second category, BASF, in response to CSIRO’s brief,
 effectively accepted—correctly, we think—“that Joint Re-
 sults are the data and information related to” the BASF-
 CSIRO-gene-combination “constructs created during the
 MTEA collaboration using BASF and CSIRO genes,” Ap-
 pellants’ Reply Br. 25, and on that basis BASF made no
 further argument that this case falls into the second cate-
 gory. Instead, BASF ultimately has rested its argument on
 the third category, specifically as applied to the second
 (Joint Results) category, contending that a reasonable jury
 had to find that all six patents claim intellectual property
 subsisting in results, data, or information derived from the
 Evaluation of the BASF-CSIRO-gene-combination con-
 structs. Id. at 24–31.
      We reject this contention, concluding instead that for
 all six patents a reasonable jury could only find no co-own-
 ership. For BASF to prevail, the phrase “intellectual prop-
 erty subsisting in . . . Joint Results” must refer to the
 intellectual property whose ownership BASF is asserting,
 here consisting of patent rights—which are defined by
Case: 20-1415     Document: 62       Page: 38   Filed: 03/15/2022




 38        BASF PLANT SCIENCE, LP   v. COMMONWEALTH SCIENTIFIC



 patent claims. 11 And the direction of the “subsisting in”
 relation is not, as BASF suggested at least once, id. at 25–
 26, that the Joint Results subsist in the intellectual prop-
 erty to be owned. To the contrary, the intellectual property
 to be owned must subsist in the Joint Results. Accordingly,
 under the MTEA provisions BASF has invoked, what
 BASF had to show was that intellectual property defined
 by claims of the patents “inhere[d]” in or “form[ed] an ele-
 ment of” the Joint Results. Id. at 25–26 (quoting Subsist,
 v., Oxford English Dictionary (3d ed. 2012); Inhere, v., Ox-
 ford English Dictionary (2d ed. 1989)).
     BASF stakes its co-ownership position on an unreason-
 able view of what can satisfy that requirement. It as-
 serts—and declares that “Appellants’ argument is”—that,
 even though none of the six patents claim the BASF-
 CSIRO-gene-combination constructs or properties of them
 or uses of them, it is enough “that CSIRO obtained its pa-
 tents by drawing on the lessons it learned from the experi-
 ments involving both BASF and CSIRO’s materials.” Id. at
 28; see also Opponents’ Reply Brief in Further Support of
 Their Renewed Motion for Judgment as a Matter of Law
 Under Fed. R. Civ. P. 50(b) or, in the Alternative, for a New
 Trial Pursuant to Rule 59(a) at 14, BASF v. CSIRO,
 No. 2:17-cv-503 (E.D. Va. Feb. 10, 2020), ECF No. 875
 (BASF reply supporting post-trial motions, resting on alle-
 gation that “CSIRO used what they learned”). But it can-
 not reasonably be said that merely “drawing on the
 lessons” of the Evaluation work to come up with new and
 nonobvious inventions—of which BASF was not even a co-
 inventor—makes those inventions inherent in or an ele-
 ment of the results, data, or information derived from the




      11 BASF has made no claim of trade-secret status of
 any relevant information, much less connected any such
 status to the asserted co-ownership of the patents.
Case: 20-1415    Document: 62      Page: 39    Filed: 03/15/2022




 BASF PLANT SCIENCE, LP   v. COMMONWEALTH SCIENTIFIC        39



 Evaluation work. 12 The law has long recognized separate
 patentability and inventorship for advances that, as is rou-
 tine, draw on lessons learned from earlier work of others.
 Cf. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 418–19
 (2007) (“[I]nventions in most, if not all, instances rely upon
 building blocks long since uncovered, and claimed discov-
 eries almost of necessity will be combinations of what, in
 some sense, is already known.”). Such advances are not
 properly deemed inherent in or elements of the earlier
 work.
     Besides being linguistically unreasonable in the rele-
 vant legal context, BASF’s interpretation makes no “com-
 mercial sense”—a consideration that both sides recognize
 as important in construing the MTEA. Cross-Appellants’
 Opening Br. 40; Appellants’ Reply Br. 26. The MTEA had
 a two-year term, and the parties knew that each would
 learn lessons from the joint work and would continue work
 in the field when the agreement ended. Under BASF’s in-
 terpretation, the MTEA would create an ever-threatening
 cloud over independent post-MTEA work and the invest-
 ments in such work. As CSIRO observes, under that inter-
 pretation, “it is hard to see how either party could ever
 obtain a patent in this field without its being subject to a
 co-ownership challenge.” Cross-Appellants’ Reply Br. 8. It
 cannot reasonably be inferred, from language not so requir-
 ing, that the parties agreed to a provision with that likely
 consequence.
                               B
     BASF must rely for its co-ownership position on its un-
 justifiable interpretation of the MTEA provision because it



     12  All claims of the issued patents are presumed valid,
 35 U.S.C. § 282(a), and that presumption has not been
 overcome in this case as to any claims at issue (besides the
 genus claims).
Case: 20-1415     Document: 62       Page: 40   Filed: 03/15/2022




 40        BASF PLANT SCIENCE, LP   v. COMMONWEALTH SCIENTIFIC



 has presented no more concrete, specific basis for a reason-
 able finding that the intellectual property claimed in the
 patents at issue subsisted in the data, results, or infor-
 mation derived from the Evaluation work on the BASF-
 CSIRO-gene-combination constructs.          The jury could
 properly reject such a finding, as it did, for five of the pa-
 tents. And the evidence required the jury to reject such a
 finding, we conclude, for the ’792 patent.
     As to two of the Group A patents (the ’880 and ’357 pa-
 tents), BASF points to nothing in any specific claim (or
 even in the specification) that matches any Schedule B con-
 struct or result, data, or information about such a con-
 struct. Appellants’ Opening Br. 51–52. It argues only that
 CSIRO obtained information pertaining to how to get con-
 structs working in canola, with no details identified or
 shown to be significant to any claim. Id. (citing J.A 9530;
 J.A. 9540). At least in light of CSIRO’s inventors’ pre-
 MTEA awareness of how to succeed in canola (as discussed
 in the written-description section of this opinion supra),
 this is not enough to show intellectual property in the pa-
 tents that subsists in results, data, or information deriving
 from the Evaluation work (as opposed to, e.g., from pre-
 MTEA work). Certainly, the jury could so find.
     For the two other Group A patents (the ’579 and ’033
 patents), BASF does cite to at least one claim in each pa-
 tent that requires at least one BASF gene that was tested
 as part of the joint evaluation. 13 Those genes, however,
 were not themselves constructs that constituted Joint New


      13  Unasserted claim 7 of the ’579 patent recites two
 BASF genes. ’579 patent, col. 215, line 54, through col. 216
 line 42; id., col. 16, lines 62–63, col. 17, lines 22–23; J.A.
 12678, 12683. Unasserted claims 1, 6, and 15 of the ’033
 patent each recite one BASF gene. ’033 patent, col. 213,
 line 58, through col. 215, line 57; id., col. 16, lines 60–61,
 col. 17, lines 20–21; J.A. 12678, 12683.
Case: 20-1415    Document: 62     Page: 41    Filed: 03/15/2022




 BASF PLANT SCIENCE, LP   v. COMMONWEALTH SCIENTIFIC       41



 Materials, and they also were publicly known before the
 MTEA: in fact, they had been listed in the 2004 provisional
 applications to which CSIRO traces priority for these pa-
 tents. J.A. 11628; J.A. 11128; see also J.A. 11986, 12011–
 12 (published U.S. application based on 2005 Paris Coop-
 eration Treaty application). The genes are just components
 (identified as known in the prior art) of the inventions
 claimed in the patents, not the inventions themselves.
 BASF has not identified any results, data, or information
 from the Evaluation work regarding the Schedule B con-
 structs that even made their way into these patents, let
 alone in which the intellectual property defined by the
 claims of these patents subsists. Again, the jury could re-
 ject co-ownership for these patents.
     We come to the same conclusion about the ’541 patent.
 BASF identifies a passage in the specification that high-
 lights using a specific combination of two genes—a fungal
 Pichia pastoris ω3-desaturase (which is also a Δ15-desatu-
 rase, if it is operating on certain substates and one counts
 from the other end of the molecule) and a Δ6-desaturase.
 ’541 patent, col. 66, 19–26; id., col. 41, lines 52–55; J.A.
 9941–42; see also id., col. 42, lines 46–50 (discussing the
 same fungal ω3-desaturase). BASF argues that this pas-
 sage must be drawn from the results of the MTEA, which
 ran an experiment testing the use of selected “[ω]3-specific”
 Δ6-desaturases and fungal Δ15-desaturases. J.A. 12682.
 But there is no evidence establishing even that assertion,
 let alone the required connection of the intellectual prop-
 erty of the ’541 patent, based on its claims, to the MTEA
 work. The MTEA experiment undisputedly did not test the
 particular combination noted in the ’541 patent specifica-
 tion, which, moreover, is not claimed in the patent: the
 claims more generally call for certain oils, without refer-
 ence to specific desaturases; and BASF has not shown that
 the jury had to find that CSIRO used any of the MTEA
 Schedule B constructs in its production of the claimed oils.
 Further, the evidence permits the finding that a 2004
Case: 20-1415     Document: 62       Page: 42   Filed: 03/15/2022




 42        BASF PLANT SCIENCE, LP   v. COMMONWEALTH SCIENTIFIC



 CSIRO application, years before the MTEA project, dis-
 closed a combination of a Δ6-desaturase and a ω3-desatu-
 rase (Δ15-desaturase). See J.A. 11689 (CSIRO 2004
 application); J.A. 9941–42 (testimony explaining CSIRO
 2004 application). Additional evidence allowed the jury to
 find that post-MTEA CSIRO research independent of the
 MTEA led to use of the Pichia pastoris fungal Δ15-desatu-
 rase. J.A. 13231. Thus, again, substantial evidence sup-
 ports the jury verdict of no co-ownership for the ’541
 patent.
      Finally, for the ’792 patent, we conclude that BASF has
 not identified substantial evidence that supports the jury’s
 verdict of co-ownership. This patent’s claims do not require
 any Schedule B construct or other Joint New Material un-
 der the MTEA. In responding to CSIRO’s argument, BASF
 has pointed to “three BASF-owned enzymes” called for by
 various claims of this patent—represented by SEQ ID NO:
 30 (an amino acid sequence) and SEQ ID NO: 131 (a nucle-
 otide sequence) in claim 1 (and hence all claims) and SEQ
 ID NO: 133 (a nucleotide sequence) in claim 2 alone—
 where the enzymes correspond to genes that were listed in
 MTEA Schedule A and used as parts of Schedule B con-
 structs. Appellants’ Reply Br. 26; see ’792 patent, col. 28,
 line 16, col. 29, lines 12, 14; id., col. 241, line 37, through
 col. 242, line 62; J.A. 12678; J.A. 12682–84; J.A. 9842–43. 14
 Some, perhaps all, of these enzymes and genes may well
 have been publicly available before the MTEA, J.A. 12647;
 J.A. 11133–35; J.A. 9841–45; BASF does not assert or point
 to evidence showing otherwise, Appellants’ Reply Br. 26–
 28. Regardless, there is no dispute that the ’792 patent’s
 claims are to patentable inventions of which these enzymes



      14 BASF’s citations encompass a few other ’792 patent
 references to amino acid or nucleotide sequences, e.g., SEQ
 ID NO: 130 for an Ostreococcus tauri Δ5-elongase, which
 BASF has not tied to the MTEA. Appellants’ Reply Br. 26.
Case: 20-1415    Document: 62     Page: 43   Filed: 03/15/2022




 BASF PLANT SCIENCE, LP   v. COMMONWEALTH SCIENTIFIC      43



 or genes are mere parts. The claimed inventions are not
 inherent in or elements of the MTEA Schedule B con-
 structs. BASF also has not identified any concrete, specific
 data, results, or information about the constructs, derived
 from the Evaluation, in which the ’792 patent claims can
 reasonably be said to inhere.
     Instead, BASF cites a 2009 email from one of the
 named inventors, Dr. Singh, stating that the “amount of
 data sent over by BASF was substantial and we feel it has
 been extremely good value to have done the joint evalua-
 tion with them.” J.A. 13586. But no evidence reasonably
 ties that good-value generalization to the ’792 patent
 claims. The same is true of the fact that an August 2009
 summary of Evaluation results was found tucked into Dr.
 Singh’s lab notebook from 2017—around the time when
 CSIRO applied for the asserted patents (based on pre-
 MTEA provisional applications).         J.A. 9037–40; J.A.
 13244–45. BASF has not identified any passages within
 the August 2009 summary and shown how such passages
 are tied to the ’792 patent claims. BASF also notes evi-
 dence that the ’792 patent includes research results gener-
 ated in 2008 and 2009—around the same time interim
 results of the MTEA were being reported to CSIRO. J.A.
 8995–96; J.A. 9038; J.A. 9526–32. That observation too
 says nothing specific about Evaluation results, speaking
 only to some amount of temporal overlap. BASF’s inability
 to identify any specific results, data, or information from
 the Evaluation work as properly tied to the ’792 patent
 claims leaves the record lacking in any basis that can sup-
 port the jury’s verdict without an impermissible level of
 speculation. 15



     15    The dissent cites certain testimony, not cited by
 BASF in its briefing to us, to support at most two proposi-
 tions: first, that Ostreococcus tauri Δ6 desaturase (recited
 in the ’792 patent by reference to SEQ ID NO: 30) and
Case: 20-1415     Document: 62       Page: 44   Filed: 03/15/2022




 44      BASF PLANT SCIENCE, LP     v. COMMONWEALTH SCIENTIFIC



     Accordingly, we affirm the jury’s verdict of no co-own-
 ership of the Group A patents and the ’541 patent but re-
 verse the verdict of co-ownership of the ’792 patent.
                                V
     The foregoing rulings require removal of the asserted
 genus claims (both asserted claims of the ’880 patent and
 claim 1 of the ’357 patent) from the remedy and addition of
 the asserted claim of the ’792 patent to the remedy. We
 leave it to the district court to decide what specific changes
 those two steps entail.
     The scope of liability aside, CSIRO appeals the district
 court’s remedy determinations in various respects, con-
 tending that the district court erred in its (1) refusal to sub-
 mit willfulness to the jury; (2) refusal to submit to the jury
 the issue of a royalty for past infringement; (3) denial of an
 infringement-stopping injunction; and (4) calculation of
 the ongoing reasonable royalty. We reject the first two
 challenges. As to the fourth, we find error in the district
 court’s starting point for its calculation of an ongoing roy-
 alty, which should be reconsidered on remand. As to the
 third, we see no basis for finding an abuse of discretion in



 Thraustochytrium sp. Δ5 desaturase (recited in the ’792 pa-
 tent by reference to SEQ ID NO: 131) “were BASF materi-
 als that were provided under the Agreement,” as the MTEA
 explicitly says; and second, that in July 2017, CSIRO was
 focused on Ostreococcus tauri Δ6 desaturase and/or
 Thraustochytrium sp. Δ5 desaturase. Dissent at 6–8 (citing
 Transcript of Proceedings (Jury Trial–Day 4) at 712:6–24,
 722:8–17, 723:23–724:9, 771:24–773:6, BASF v. CSIRO,
 No. 2:17-cv-503 (E.D. Va. Nov. 15, 2019), ECF 804). Nei-
 ther proposition meets the MTEA standard for co-owner-
 ship explained above, and BASF, not citing the testimony,
 makes no argument for how that testimony meets that
 standard.
Case: 20-1415    Document: 62      Page: 45    Filed: 03/15/2022




 BASF PLANT SCIENCE, LP   v. COMMONWEALTH SCIENTIFIC        45



 the denial of an infringement-stopping injunction under
 the circumstances present at the time of district court’s de-
 cision; but in the remand we are ordering, the district court
 should reconsider its denial of an infringement-stopping in-
 junction under the law governing alteration of a denial
 when a case remains alive and circumstances change. We
 do not explore those standards or whether alteration of the
 denial is warranted.
                               A
     The district court concluded that CSIRO had presented
 insufficient evidence of willfulness, which is a question of
 fact, Polara Engineering Inc. v. Campbell Co., 894 F.3d
 1339, 1353 (Fed. Cir. 2018), for a reasonable jury to find in
 CSIRO’s favor, and the court accordingly granted BASF’s
 Rule 50(a) motion for judgment of no willfulness. We af-
 firm that ruling, without needing to consider whether the
 district court’s statement that it would not enhance dam-
 ages regardless of any willfulness verdict makes it unnec-
 essary to review the Rule 50(a) willfulness ruling.
     To establish willfulness, a patentee must show that the
 accused infringer had a specific intent to infringe at the
 time of the challenged conduct. Bayer Healthcare LLC v.
 Baxalta Inc., 989 F.3d 964, 987 (Fed. Cir. 2021) (citing Halo
 Electronics, Inc. v. Pulse Electronics, Inc., 136 S. Ct. 1923,
 1933 (2016)). In this court, CSIRO identifies only two facts
 as creating a triable issue of willfulness: that certain BASF
 witnesses were aware and kept track of CSIRO patents and
 that BASF did not assert its co-ownership defense until af-
 ter infringement and litigation had begun. Cross-Appel-
 lants’ Opening Br. 65–66 (citing J.A. 9364–69; J.A. 9792);
 Cross-Appellants’ Reply Br. 29. But the second fact cannot
 be significant given that the patents now at issue did not
 even issue to CSIRO until after BASF initiated litigation
 by bringing its declaratory-judgment action in Delaware.
 And the first fact, even if joined to the second, without ad-
 ditional facts could not establish more than “[k]nowledge of
Case: 20-1415    Document: 62       Page: 46    Filed: 03/15/2022




 46      BASF PLANT SCIENCE, LP    v. COMMONWEALTH SCIENTIFIC



 the asserted patent and evidence of infringement”—which
 “is necessary, but not sufficient, for a finding of willful-
 ness.” Bayer Healthcare, 989 F.3d at 987–88; see also Arc-
 tic Cat Inc. v. Bombardier Recreational Prods. Inc., 876
 F.3d 1350, 1371 (Fed. Cir. 2017) (relying on facts beyond
 knowledge of infringement to support a willfulness find-
 ing). CSIRO has not shown reversible error in the district
 court’s willfulness ruling.
                               B
      CSIRO challenges the district court’s decision to pre-
 clude jury determination of a royalty for past infringement.
 “[W]here a district court rules, as a matter of patent law,
 that a party is precluded from introducing evidence,” this
 court applies its own law and reviews de novo. Sulzer Tex-
 til A.G. v. Picanol N.V., 358 F.3d 1356, 1363 (Fed. Cir.
 2004). But evidentiary rulings such as the one at issue in
 this matter, concerning a lack of foundation, are reviewed
 under regional circuit law, which here is reviewed for abuse
 of discretion. Id.; United States v. Caldwell, 7 F.4th 191,
 202, 204 (4th Cir. 2021). With these standards in mind, we
 affirm the district court’s action, taken after it made an ev-
 identiary ruling about the lack of adequate foundation for
 CSIRO’s proffered evidence and CSIRO, rather than seek-
 ing to solidify the foundation, withdrew its request for past-
 infringement damages.
     CSIRO contends that the district court, as a matter of
 patent law, precluded CSIRO from presenting any evidence
 of a reasonable royalty for past damages on the mistaken
 premise that projections of future costs, sales, and profits
 are per se irrelevant to what the patentee could have in-
 sisted on as compensation for licensing its patents before
 sales began. Cross-Appellants’ Opening Br. 58–61 (citing
 Interactive Pictures Corp. v. Infinite Pictures, Inc., 274 F.3d
 1371, 1385 (Fed. Cir. 2001); Snellman v. Ricoh Co., Ltd.,
 862 F.2d 283, 289 (Fed. Cir. 1988); and Panduit Corp. v.
 Stahlin Bros. Fibre Works, Inc., 575 F.2d 1152, 1163 (6th
Case: 20-1415    Document: 62      Page: 47     Filed: 03/15/2022




 BASF PLANT SCIENCE, LP   v. COMMONWEALTH SCIENTIFIC           47



 Cir. 1978)). Such a ruling might well be error, as CSIRO
 suggests. See Aqua Shield v. Inter Pool Cover Team, 774
 F.3d 766, 771–72 (Fed. Cir. 2014) (stressing centrality of
 expectations of profits in past-damages calculation using
 hypothetical-negotiation framework). But the district
 court here ultimately did not so rule, see J.A. 10568–89, de-
 spite making some statements suggesting the irrelevance
 of future projections to past damages, see, e.g., J.A. 10581,
 as BASF itself urged, see, e.g., J.A. 10568–69; J.A. 10574.
     The district court never had to so rule because it ruled
 only on a threshold evidentiary question of whether CSIRO
 laid the proper foundation for the royalty rate grounded in
 future projections before CSIRO withdrew its past-dam-
 ages claim. The court made the following statement to
 CSIRO concerning the testimony in question:
     How much does their alleged infringement affect
     your research costs? When did the infringement
     start? Nobody said when the infringement started.
     Did it start when they first planted the product
     which produced allegedly infringing oil? I don’t
     know. Did it start when you first notified them
     that you were claiming they were infringing? I
     don’t know. But you have to lay your foundation
     before you hit the jury with any percentage royalty
     that you’re requesting. So I don’t know how you do
     that. I just named some examples of what I think
     is missing, but I don’t know if I’ve thought of all the
     examples of what’s missing or not. It’s just that
     everything is missing at this point. . . . You have to
     decide what evidence you want to present or at-
     tempt to present, but I’ve told you that I don’t see
     how you can support these numbers without some
     foundation, and I’ve given you some ideas of what
     I meant by foundation . . . .
 J.A. 10581–82 (formatting altered); see also J.A. 10570–78;
 cf. Packet Intelligence LLC v. NetScout Sys., Inc., 965 F.3d
Case: 20-1415    Document: 62      Page: 48   Filed: 03/15/2022




 48      BASF PLANT SCIENCE, LP   v. COMMONWEALTH SCIENTIFIC



 1299, 1314–15 (Fed Cir. 2020). The court concluded that
 “there are problems with attempting to base a reasonable
 royalty rate based on projected future sales, and at this
 point, as the evidence stands, I don’t believe the Court can
 do that.” J.A. 10584 (emphasis added). CSIRO, on appeal,
 has not established that the district court abused its dis-
 cretion in its foundation ruling. We therefore reject this
 challenge by CSIRO.
                              C
     On the forward-looking remedy question, CSIRO ap-
 peals the district court’s denial of an infringement-stopping
 injunction and its calculation of the ongoing royalty it or-
 dered in lieu of such an injunction. These rulings are re-
 viewed for abuse of discretion. See eBay, 547 U.S. at 391;
 XY, LLC v. Trans Ova Genetics, L.C., 890 F.3d 1282, 1290
 (Fed. Cir. 2018).
      We see no reversible error in the denial of an infringe-
 ment-stopping injunction in the circumstances presented
 to the district court, including the absence of the ’792 pa-
 tent (with its longer term than that of the Group A patents)
 from the remedy, the fact that CSIRO and its partners had
 not yet entered the commercial market and had not estab-
 lished that entry was coming soon, and the potential harm
 done to the public by not allowing both Cargill and CSIRO
 to enter the underserved fish-food market. Remedies Opin-
 ion, 2019 WL 8108116, at *17–18, *20–21. We have re-
 viewed the district court’s extensive analysis. Id. at *16–
 21. To set aside the district court decision, we would have
 to find a legal error or clearly erroneous factual finding or
 clear error of judgment, or a combination of such errors,
 that justified reconsideration of the bottom-line ruling.
 See, e.g., ActiveVideo Networks, Inc. v. Verizon Commc’ns,
 Inc., 694 F.3d 1312, 1337 (Fed. Cir. 2012); PGBA, LLC v.
 United States, 389 F.3d 1219, 1223–24, 1228–32 (Fed. Cir.
 2004). The court may have given insufficient weight to the
 distinctive circumstances of CSIRO’s willingness to license,
Case: 20-1415    Document: 62     Page: 49    Filed: 03/15/2022




 BASF PLANT SCIENCE, LP   v. COMMONWEALTH SCIENTIFIC       49



 see Apple Inc. v. Samsung Electronics Co., Ltd., 735 F.3d
 1352, 1370–71 (Fed. Cir. 2013), but we do not see a suffi-
 cient ground for setting aside the denial of the infringe-
 ment-stopping injunction, given the court’s overall analysis
 based on the facts at the time of the ruling.
      As to the ongoing royalty, we see one, and only one, er-
 ror in the district court’s analysis that warrants a remand
 for reconsideration. The evidence included five licenses as
 candidates for use to set a baseline for a reasonable royalty
 hypothetical negotiation: (1) the CSIRO/GRDC-Nuseed
 agreement; (2) the BASF-Cargill agreement; (3) the BASF-
 University of Hamburg agreement; (4) the BASF-
 Amaethon Limited agreement; and (5) the Bioriginal
 agreement (which was a part of the BASF-Cargill agree-
 ment as an attachment). Remedies Opinion, 2019 WL
 8108116, at *14–16. Although the first two licenses cov-
 ered what appears to be the closest technology at issue, see
 LaserDynamics, Inc. v. Quanta Computer, Inc., 694 F.3d
 51, 79–81 (Fed. Cir. 2012); Commonwealth Sci. & Indus.
 Rsch. Organisation v. Cisco Sys., Inc., 809 F.3d 1295, 1306–
 07 (Fed. Cir. 2015), the district court determined that those
 licenses were not sufficiently comparable to merit use for
 the royalty baseline because they were profit-sharing ar-
 rangements for research and development—not agree-
 ments between competitors. See Remedies Opinion, 2019
 WL 8108116, at *15, *24 (also mentioning that the agree-
 ments were not comparable because they “confer[red] nu-
 merous exclusive rights which would not be the subject of
 the instant hypothetical negotiation”).
     But that reasoning creates a problem of internal incon-
 sistency because the agreements that the court instead
 used for its baseline (i.e., the Hamburg, Amatheon, and Bi-
 original agreements) were also not competitor agreements.
 Id. at *15–16, *24. The district court did not adequately
 explain why not being a competitor licensing agreement
 was an outright bar for consideration of two licensing
 agreements but only a surmountable obstacle for the other
Case: 20-1415    Document: 62      Page: 50    Filed: 03/15/2022




 50      BASF PLANT SCIENCE, LP   v. COMMONWEALTH SCIENTIFIC



 three. In other words, if despite their non-competitive na-
 ture, the Hamburg, Amaethon, and Bioriginal agreements
 were relevant to form a baseline because they were “suffi-
 ciently economically and technologically comparable,” it is
 not evident why the same is not true of the CSIRO/GRDC-
 Nuseed and BASF-Cargill agreements. The seeming in-
 consistency at a key starting point of the royalty analysis
 warrants a remand for reconsideration. See Presidio Com-
 ponents, Inc. v. Am. Tech. Ceramics Corp., 702 F.3d 1351,
 1362–64 (Fed. Cir. 2012); see also In re Sentinel Mgmt.
 Grp., Inc., 728 F.3d 660, 670 (7th Cir. 2013); Thompson v.
 Wal-Mart Stores, Inc., 472 F.3d 515, 516–17 (8th Cir.
 2006); Valjean Mfg. Inc. v. Michael Werdiger, Inc., 164 F.
 App’x 7, 11 (2d Cir. 2005).
      On the remand, the ’792 patent, which has a longer
 term than the Group A patents, will be part of an altered
 record for the prospective remedy (while the broader genus
 claims will not)—both for the ongoing royalty and for the
 infringement-stopping injunction. Besides noting the need
 to include the ’792 patent in the remedy and exclude the
 genus claims, we do not prejudge whether the altered basis
 of liability requires other changes in the remedy. See, e.g.,
 Remedies Opinion, 2019 WL 8108116, at *17, *19, *21
 (mentioning the life of the patents in irreparable harm, ad-
 equacy of legal remedy, and public interest injunction
 prongs); id. at *25 (applying a downward influence on Geor-
 gia-Pacific factor 7 due to the “relatively short” life of the
 Group A patents); id. at *26 (considering “designing
 around” time in accepting that the royalty should be as-
 sessed on gross sales).
     We also are told that new facts will exist, namely that
 CSIRO and its partners have entered the commercial mar-
 ket, changing a fact on which the district court relied in
 denying an infringement-stopping injunction. On remand,
 the district court should therefore consider whether there
 are such new facts, whether governing law permits them to
 be considered as a basis for now granting an infringement-
Case: 20-1415    Document: 62       Page: 51   Filed: 03/15/2022




 BASF PLANT SCIENCE, LP   v. COMMONWEALTH SCIENTIFIC       51



 stopping injunction, and whether, if so, they warrant
 changes in the remedy. See Edwards Lifesciences AG v.
 CoreValve, Inc., 699 F.3d 1305, 1315–16 (Fed. Cir. 2012);
 Presidio Components, Inc. v. Am. Technical Ceramics
 Corp., 875 F.3d 1369, 1383–84 (Fed. Cir. 2017); Cross-Ap-
 pellants’ Opening Br. 11–12 & n.4.
                               VI
     For the foregoing reasons, we affirm the district court’s
 determination that venue as to Cargill was proper. We af-
 firm the jury’s verdict of adequate written description as to
 the asserted canola claims of the Group A patents but re-
 verse as to the asserted broader genus claims of those pa-
 tents. We affirm the jury’s verdict of no BASF co-
 ownership of five of the six patents at issue but reverse the
 verdict of BASF co-ownership of the sixth, the ’792 patent.
 We affirm the district court’s refusal to submit willfulness
 and past damages to the jury. We remand for further pro-
 ceedings on remedy, consistent with this opinion.
     The parties shall bear their own costs.
      AFFIRMED IN PART, REVERSED IN PART,
        VACATED IN PART, AND REMANDED
Case: 20-1415       Document: 62           Page: 52        Filed: 03/15/2022




    United States Court of Appeals
        for the Federal Circuit
                       ______________________

                 BASF PLANT SCIENCE, LP,
                     Plaintiff-Appellant

                                      v.

 COMMONWEALTH SCIENTIFIC AND INDUSTRIAL
        RESEARCH ORGANISATION,
          Defendant-Cross-Appellant

                -----------------------------------------------

 COMMONWEALTH SCIENTIFIC AND INDUSTRIAL
 RESEARCH ORGANISATION, GRAINS RESEARCH
  AND DEVELOPMENT CORPORATION, NUSEED
                      PTY LTD.,
     Plaintiffs-Counterclaimants-Cross-Appellants

                                      v.

     BASF PLANT SCIENCE, LP, CARGILL, INC.,
       Defendants-Counterdefendants-Appellants

            BASF PLANT SCIENCE GMBH,
            Counter-Counterclaimant-Appellant
                 ______________________

        2020-1415, 2020-1416, 2020-1919, 2020-1920
                 ______________________

    Appeals from the United States District Court for the
 Eastern District of Virginia in No. 2:17-cv-00503-HCM-
 LRL, Senior Judge Henry C. Morgan Jr.
Case: 20-1415    Document: 62      Page: 53   Filed: 03/15/2022




 2       BASF PLANT SCIENCE, LP   v. COMMONWEALTH SCIENTIFIC




     NEWMAN, Circuit Judge, dissenting in part.
     I respectfully dissent. The district court conducted a
 thorough trial, with some questions decided by the court
 and some by the jury, as appropriate to their nature of fact
 or law. I focus here on my colleagues’ reversal of the jury’s
 verdict that BASF and CSIRO are joint owners of one of the
 six patents in this suit.
     Commonwealth Scientific and Industrial Research Or-
 ganisation (“CSIRO”) and BASF each had been studying
 the field of plant genetic technologies, and in 2008 they en-
 tered into a research collaboration to share information
 and materials concerning the production in plants of cer-
 tain omega-3 polyunsaturated fatty acids, products com-
 monly known as “fish oil.” Trial Tr. vol. 4, 783:5–7, BASF
 v. CSIRO, No. 2:17-cv-503, (E.D. Va. Nov. 15, 2019), ECF
 No. 804. The premises for this collaboration are contained
 in a Materials Transfer and Evaluation Agreement (“the
 Agreement” or “MTEA”), whose statement of purpose intro-
 duces the Agreement as follows:
     CSIRO and BPS [BASF Plant Science] wish to col-
     laborate to jointly evaluate each party’s genes, pro-
     moters and constructs to see if there are options for
     further enhancing the levels of LC-PUFAs (Long
     chain polyunsaturated fatty acids) EPA and DHA
     in canola.
 MTEA at 1, Recital B.
     After extensive trial proceedings, the jury found that
 CSIRO is the sole owner of five of the six patents at issue
 in this case, and CSIRO and BASF are co-owners of U.S.
 Patent No. 9,994,792 (“the ’792 patent”). The district court
 sustained the verdicts. The panel majority now affirms the
 verdicts as to the five patents found to be solely owned by
 CSIRO, but reverses the verdict as to the ’792 patent. The
 majority errs, for there was substantial evidence
Case: 20-1415    Document: 62     Page: 54   Filed: 03/15/2022




 BASF PLANT SCIENCE, LP   v. COMMONWEALTH SCIENTIFIC       3



 supporting the verdict with respect to the ’792 patent, as I
 shall discuss.
  The Agreement provides for co-ownership of intellec-
   tual property “subsisting in Joint New Materials
                  and Joint Results”
    The Agreement states its purpose to “jointly evaluate
 each party’s genes, promoters and constructs.” MTEA at 1,
 Recital B. The Agreement specifies the genetic materials
 and methods contemplated for study. For example:
     1. Combination BPS-CSIRO: Exploiting the CoA-
     pathway by coupling the d12-desaturase (CoA sub-
     strate) with the d6-desaturase from Ostreococcus
     tauri and a d5-desaturase (CoA-substrate).
 MTEA at 18.
     The Agreement defines “Materials” as “any genes, pro-
 moters and constructs of a Party identified in Schedule A
 and includes copies, replicates, progeny or unmodified de-
 rivatives of the original Material.” MTEA at 2.
     “New Materials means constructs developed under the
 Evaluation Incorporating Materials.” Id. “Joint New Ma-
 terials” are defined as “constructs [that] contain both
 CSIRO and BPS genes.” Id.
     “Results” are defined as “all results, data or infor-
 mation derived from the Evaluation.” Id. “Joint Results”
 are “Results with respect to Joint Transformed Lines and
 Joint New Materials.” Id.
     “Evaluation means the programme of work to be car-
 ried out under this Agreement and described in Schedule
 B with the purpose of enhancing the levels of LCPUFAs
 EPA and DHA in canola.” Id.
     The Agreement provides for joint ownership of the
 products of the collaboration, including intellectual
Case: 20-1415    Document: 62      Page: 55    Filed: 03/15/2022




 4       BASF PLANT SCIENCE, LP   v. COMMONWEALTH SCIENTIFIC



 property subsisting in joint new materials, transformed
 lines, and results:
     6.2. Ownership
     New Materials, Transformed Lines and Results
     and any Intellectual Property subsisting in them
     will be owned, immediately upon creation, in the
     following way: . . .
     (a) (iii) Joint New Materials will be owned jointly
     by CSIRO and BPS . . . .
     (b) (iii) Joint Transformed Lines will be owned
     jointly by CSIRO and BPS . . . .
     (c) (iii) Joint Results will be owned jointly by
     CSIRO and BPS
 MTEA at 5–6.
      The Agreement provides that the joint ownership pro-
 visions remain in effect after expiration of the collabora-
 tion:
     11.4 Survival
     (a) Clauses 1, 6, 8, 9, 10, 11.3 and 12 survive ter-
     mination or expiry of this Agreement.
 MTEA at 9. Joint ownership is conferred by clause 6.2 of
 the Agreement, see supra.
        The jury verdicts concerning ownership
      The jury received evidence of the subject matter of each
 of the six patents, and the district court instructed the jury
 on the application of the Agreement to each patent. The
 following jury instruction was agreed:
     If you find from a preponderance of the evidence
     that any such genetic material, genetic lines or re-
     search results were incorporated into any of the as-
     serted patents then BASF is a co-owner of such
Case: 20-1415    Document: 62     Page: 56    Filed: 03/15/2022




 BASF PLANT SCIENCE, LP   v. COMMONWEALTH SCIENTIFIC        5



     patent and you must find that the Opponents do
     not infringe upon any such patent.
 Trial Tr. vol. 11, 2042:18–22, BASF v. CSIRO, No. 2:17-cv-
 503, (E.D. Va. Nov. 15, 2019), ECF No. 811.
     This jury instruction conforms to the Agreement’s pro-
 visions of co-ownership of joint results and joint new mate-
 rials. The jury received evidence that CSIRO incorporated
 BASF genetic materials and research results from the col-
 laboration, and that the patented materials “contain both
 CSIRO and BPS genes.” MTEA at 2, ante.
     The jury was instructed as to the differences among the
 patents, and the usages of BASF genetic material. I focus
 on the ’792 patent, for the panel majority reverses the
 jury’s verdict that the ’792 patent is jointly owned. My col-
 leagues’ finding is contrary to the record and contrary to
 the Agreement.
    The ’792 patent includes BASF gene-encoded en-
       zymes, as shown by undisputed evidence
     Patent claims 1 and 2 follow with added boldface to the
 genetic materials provided by BASF to CSIRO under the
 collaboration Agreement:
     1. A Brassica napus cell comprising exogenous
     polynucleotides encoding
     a Δ6 desaturase whose amino acid sequence is set
     forth as SEQ ID NO: 30,
     a Δ6 elongase,
     a Δ5 desaturase whose amino acid sequence is
     identical to the amino acid sequence encoded by the
     nucleotide sequence set forth as SEQ ID NO: 131,
     a Δ5 elongase whose amino acid sequence is at least
     99% identical to the amino acid sequence set forth
     as SEQ ID NO: 130, and
Case: 20-1415     Document: 62       Page: 57   Filed: 03/15/2022




 6       BASF PLANT SCIENCE, LP   v. COMMONWEALTH SCIENTIFIC



     a Δ4 desaturase whose amino acid sequence is iden-
     tical to the amino acid sequence encoded by the nu-
     cleotide sequence set forth as SEQ ID NO: 132,
     wherein each exogenous polynucleotide is operably
     linked to a promoter that directs expression of said
     polynucleotide in the cell.
     2. The Brassica napus cell of claim 1, wherein the
     Δ6 elongase has the amino acid sequence which is
     identical to the amino acid sequence encoded by the
     nucleotide sequence set forth as SEQ ID NO: 133.
 ’792 patent, col. 241, ll. 36–58.
     The genetic sequences provided by BASF and included
 in the ’792 specification are the amino acid sequence SEQ
 ID NO: 30, the nucleotide sequence SEQ ID NO: 131, and
 the nucleotide sequence SEQ ID NO: 133. These DNA se-
 quences correspond to BASF genes listed in Schedule A and
 recited in the claims. CSIRO does not dispute these facts.
     The ’792 patent claims a Brassica cell containing a Δ6
 desaturase with the sequence set forth as SEQ ID NO: 30,
 which the specification identifies as the BASF gene Ostre-
 ococcus tauri Δ6 desaturase. ’792 patent, col. 28, l. 16. The
 Δ6 desaturase from Ostreococcus tauri is identified in
 Schedule B as an object of study; see MTEA at 18 (“Exploit-
 ing the CoA-pathway by coupling the d12-desaturase (CoA
 substrate) with the d6-desaturase from Ostreococcus tauri
 and a d5-desaturase (CoA-substrate)”); MTEA at 19 (“Ex-
 ploiting the transfer from omega6- to omega3-pathways by
 increasing the amounts of omega3-precursors using
 omega3-specific Δ6-desatureses and fungal Δ15-desatu-
 rases.”); MTEA at 20 (“Exploiting DHA synthesis. The
 pathway steps from EPA to DHA will be analysed using
 four different constructs with different Δ5-elongases and
 Δ4-desaturases.”).
    The jury received evidence that Ostreococcus tauri Δ6
 desaturase was studied in five of the thirteen constructs in
Case: 20-1415    Document: 62     Page: 58    Filed: 03/15/2022




 BASF PLANT SCIENCE, LP   v. COMMONWEALTH SCIENTIFIC        7



 Schedule B. Dr. Singh, scientist at CSIRO listed as an in-
 ventor for the ’792 patent, testified concerning the prepa-
 ration of constructs containing, Ostreococcus tauri Δ6
 desaturase. See Trial Tr. vol. 4, 771:24–773:6, BASF v.
 CSIRO, No. 2:17-cv-503, (E.D. Va. Nov. 15, 2019), ECF No.
 804. (“I say positive control will be the tauri, which is Os-
 treococcus tauri delta-6 desaturase, which is codon opti-
 mized and non-codon optimized.”).
     Another CSIRO witness explained to the jury that both
 the Ostreococcus tauri Δ6 desaturase and the Thruasto-
 chytrium sp. Δ5 desaturase are BASF materials that were
 provided under the Agreement. Trial Tr. vol. 8, 1508:13–
 1509:2, BASF v. CSIRO, No. 2:17-cv-503, (E.D. Va. Nov.
 15, 2019), ECF No. 808. (Dr. Petrie of CSIRO); see also
 MTEA at 14, Schedule A (listing “D5Des(Tc)” and
 “D6Des(Ot)” as BASF materials).
     The Agreement’s criteria for joint ownership of the ’792
 patent are met by evidence that was not disputed, that
 genes that were provided by BASF for the collaboration
 were explicitly described in the ’792 patent claims. 1 There


     1  The panel majority criticizes this dissent for refer-
 ring to CSIRO’s trial testimony that the Δ6 desaturase of
 Ostreococcus tauri and the Δ5 desaturase of Thrauso-
 chytrium sp. “were BASF materials provided under the
 agreement.” Maj. Op. at 43–44 n.15. This testimony was
 not disputed before the jury, and these facts are not chal-
 lenged on this appeal. The majority’s reversal of the jury
 verdict on the ’792 patent is contrary to undisputed facts
 and contrary to the agreed jury instruction applying the
 MTEA. The majority’s ruling does not meet the require-
 ments for appellate reversal of jury verdicts. Lust v. Clark
 Equip. Co., 792 F.2d 436, 437–38 (4th Cir. 1986) (“‘[O]ur
 power of review continues to be limited by the Seventh
 Amendment, which provides that ‘no fact tried by a jury,
 shall be otherwise reexamined in any Court of the United
Case: 20-1415    Document: 62      Page: 59     Filed: 03/15/2022




 8       BASF PLANT SCIENCE, LP   v. COMMONWEALTH SCIENTIFIC



 was no evidence, no argument, that the BASF materials
 recited in the ’792 claims are other than BASF materials
 provided under the Agreement. See, e.g., Trial Tr. vol. 4,
 712:6–24; 722:8–17; 723:23–724:9, BASF v. CSIRO,
 No. 2:17-cv-503, (E.D. Va. Nov. 15, 2019), ECF No. 804.
 (discussing the Thrauschytrium sp. Δ5 desaturase). There
 was substantial evidence that the ’792 patent incorporates
 information and results for which the Agreement provides
 joint ownership.
      A reasonable jury could have found that the ’792 sub-
 ject matter was developed using genetic material and in-
 formation provided by BASF for the collaboration. It is not
 disputed that the ’792 patent describes, and the claims re-
 cite, both the Ostreococcus tauri Δ6 desaturase and the
 Thraustochytrium sp. Δ5 desaturase genes that BASF pro-
 vided. The jury could reasonably find joint ownership, ap-
 plying the law set forth in the agreed jury instructions. See
 Hana Fin., Inc. v. Hana Bank, 574 U.S. 418, 424 (2015)
 (“[T]he jury’s constitutional responsibility is not merely to
 determine the facts, but to apply the law to those facts and
 draw the ultimate conclusion. . .” (quoting United States v.
 Gaudin, 515 U.S. 506, 514 (1995)); Beriont v. GTE Labs.,
 Inc., 535 F. App’x 919, 926 n.2 (Fed. Cir. 2013) (“[P]atent
 ownership is a mixed question of law and fact”).
     The district court appropriately sustained the verdict
 of co-ownership of the ’792 patent. See Price v. City of


 States, than according to the rules of the common law. . . .
 We may not, therefore, weigh the evidence, pass on the
 credibility of witnesses, or substitute our judgment of the
 facts for that of the jury. . . . Instead, we must view the ev-
 idence in the light most favorable to the party against
 whom the motion is made, giving him the benefit of all rea-
 sonable inferences from the evidence.’” (quoting Tights,
 Inc. v. Acme-McCrary Corp., 541 F.2d 1047, 1055–56 (4th
 Cir. 1976) (alterations and ellipses original))).
Case: 20-1415    Document: 62     Page: 60   Filed: 03/15/2022




 BASF PLANT SCIENCE, LP   v. COMMONWEALTH SCIENTIFIC       9



 Charlotte, 93 F.3d 1241, 1249 (4th Cir. 1996) (the jury ver-
 dict must be sustained if it is supported by substantial ev-
 idence). This court errs in ruling otherwise.
  The verdict as to the five other patents appears to be
                       sustainable
     Although the questions are close as to at least two of
 the other five patents, substantial evidence may support
 the jury verdicts that the five patents awarded to CSIRO
 are not jointly owned. “[I]f reasonable minds could differ,
 we must affirm.” Baynard v. Malone, 268 F.3d 228, 235
 (4th Cir. 2001).
                          Conclusion
     My colleagues misapply the Agreement and errone-
 ously overturn the jury’s verdict that the ’792 patent is
 jointly owned by BASF and CSIRO. I respectfully dissent.